16‐1914‐cv 
In re Petrobras Securities 


                                    In the
                        United States Court of Appeals
                            for the Second Circuit
 
                              _________________________ 
                                             
                                  August Term, 2016 
                                             
                  (Argued: November 2, 2016            Decided: July 7, 2017) 
                                             
                                 Docket No. 16‐1914‐cv 
                           _______________________________ 
 
                     IN RE PETROBRAS SECURITIES 
                                   
     UNIVERSITIES SUPERANNUATION SCHEME LIMITED, EMPLOYEES 
    RETIREMENT SYSTEM OF THE STATE OF HAWAII, NORTH CAROLINA 
                 DEPARTMENT OF STATE TREASURER, 
 
                                                         Plaintiffs‐Appellees, 
                                          
 PETER KALTMAN, individually and on behalf of all others similarly situated, 
 DIMENSIONAL EMERGING MARKETS VALUE FUND, DFA INVESTMENT 
   DIMENSIONS GROUP INC., on behalf of its series Emerging Markets Core 
Equity Portfolio, Emerging Markets Social Core Equity Portfolio and T.A. World 
ex U.S. Core Equity Portfolio, DFA INVESTMENT TRUST COMPANY, on behalf 
of its series The Emerging Markets Series, DFA AUSTRIA LIMITED, solely in its 
capacity as responsible entity for the Dimensional Emerging Markets Trust, DFA 
 International Core Equity Fund and DFA International Vector Equity Fund by 
    Dimensional Fund Advisors Canada ULC solely in its capacity as Trustee, 
DIMENSIONAL FUNDS PLC, on behalf of its sub‐fund Emerging Markets Value 
    Fund, DIMENSIONAL FUNDS ICVC, on behalf of its sub‐fund Emerging 
 Markets Core Equity Fund, SKAGEN AS, DANSKE INVEST MANAGEMENT 
    A/S, DANSKE INVEST MANAGEMENT COMPANY, NEW YORK CITY 
 EMPLOYEES’ RETIREMENT SYSTEM, NEW YORK CITY POLICE PENSION 
                                                             16‐1914‐cv 


  FUND, BOARD OF EDUCATION RETIREMENT SYSTEM OF THE CITY OF 
   NEW YORK, TEACHERS’ RETIREMENT SYSTEM OF THE CITY OF NEW 
 YORK, NEW YORK CITY FIRE DEPARTMENT PENSION FUND, NEW YORK 
      CITY DEFERRED COMPENSATION PLAN, FORSTA AP‐FONDEN, 
    TRANSAMERICA INCOME SHARES, INC., TRANSAMERICA FUNDS, 
       TRANSAMERICA SERIES TRUST, TRANSAMERICA PARTNERS 
   PORTFOLIOS, JOHN HANCOCK VARIABLE INSURANCE TRUST, JOHN 
 HANCOCK FUNDS II, JOHN HANCOCK SOVEREIGN BOND FUND, JOHN 
   HANCOCK BOND TRUST, JOHN HANCOCK STRATEGIC SERIES, JOHN 
  HANCOCK INVESTMENT TRUST, JHF INCOME SECURITIES TRUST, JHF 
 INVESTORS TRUST, JHF HEDGED EQUITY & INCOME FUND, ABERDEEN 
     EMERGING MARKETS FUND, ABERDEEN GLOBAL EQUITY FUND, 
      ABERDEEN GLOBAL NATURAL RESOURCES FUND, ABERDEEN 
      INTERNATIONAL EQUITY FUND, each a series of Aberdeen Funds, 
ABERDEEN CANADA EMERGING MARKETS FUND, ABERDEEN CANADA 
SOCIALLY RESPONSIBLE GLOBAL FUND, ABERDEEN CANADA SOCIALLY 
   RESPONSIBLE INTERNATIONAL FUND, ABERDEEN CANADA FUNDS 
  EAFE PLUS EQUITY FUND AND ABERDEEN CANADA FUNDS GLOBAL 
  EQUITY FUND, each a series of Aberdeen Canada Funds, ABERDEEN EAFE 
  PLUS ETHICAL FUND, ABERDEEN EAFE PLUS FUND, ABERDEEN EAFE 
     PLUS SRI FUND, ABERDEEN EMERGING MARKETS EQUITY FUND, 
      ABERDEEN FULLY HEDGED INTERNATIONAL EQUITIES FUND, 
     ABERDEEN INTERNATIONAL EQUITY FUND, ABERDEEN GLOBAL 
   EMERGING MARKETS EQUITY FUND, ABERDEEN GLOBAL ETHICAL 
    WORLD EQUITY FUND, ABERDEEN GLOBAL RESPONSIBLE WORLD 
  EQUITY FUND, ABERDEEN GLOBAL WORLD EQUITY DIVIDEND FUND, 
ABERDEEN GLOBAL WORLD EQUITY FUND, ABERDEEN GLOBAL WORLD 
  RESOURCES EQUITY FUND, ABERDEEN EMERGING MARKETS EQUITY 
 FUND, ABERDEEN ETHICAL WORLD EQUITY FUND, ABERDEEN MULTI‐
    ASSET FUND, ABERDEEN WORLD EQUITY FUND, ABERDEEN LATIN 
  AMERICA EQUITY FUND, INC., AAAID EQUITY PORTFOLIO, ALBERTA 
        TEACHERS RETIREMENT FUND, AON HEWITT INVESTMENT 
  CONSULTING, INC., AURION INTERNATIONAL DAILY EQUITY FUND, 
     BELL ALIANT REGIONAL COMMUNICATIONS INC., BMO GLOBAL 
      EQUITY CLASS, CITY OF ALBANY PENSION PLAN, DESJARDINS 
  DIVIDEND INCOME FUND, DESJARDINS EMERGING MARKETS FUND, 

                                    2
                                                                       16‐1914‐cv 


      DESJARDINS GLOBAL ALL CAPITAL EQUITY FUND, DESJARDINS 
   OVERSEAS EQUITY VALUE FUND, DEVON COUNTY COUNCIL GLOBAL 
 EMERGING MARKET FUND, DEVON COUNTY COUNCIL GLOBAL EQUITY 
  FUND, DGIA EMERGING MARKETS EQUITY FUND L.P., ERIE INSURANCE 
  EXCHANGE, FIRST TRUST/ABERDEEN EMERGING OPPORTUNITY FUND, 
    GE UK PENSION COMMON INVESTMENT FUND, HAPSHIRE COUNTY 
      COUNCIL GLOBAL EQUITY PORTFOLIO, LONDON BOROUGH OF 
     HOUNSLOW SUPPERANNUATION FUND, MACKENZIE UNIVERSAL 
   SUSTAINABLE OPPORTUNITIES CLASS, MARSHFIELD CLINIC, MOTHER 
    THERESA CARE AND MISSION TRUST, MTR CORPORATION LIMITED 
    RETIREMENT SCHEME, MYRIA ASSET MANAGEMENT EMERGENCE, 
    NATIONAL PENSION SERVICE, NPS TRUST ACTIVE 14, OHIO PUBLIC 
  EMPLOYEES RETIREMENT SYSTEM, WASHINGTON STATE INVESTMENT 
      BOARD, ABERDEEN LATIN AMERICAN INCOME FUND LIMITED, 
ABERDEEN GLOBAL EX JAPAN PENSION FUND PPIT, FS INTERNATIONAL 
   EQUITY MOTHER FUND, NN INVESTMENT PARTNERS B.V., acting in the 
  capacity of management company of the mutual fund NN Global Equity Fund 
        and in the capacity of management company of the mutual fund NN 
     Institutioneel Dividend Aandelen Fonds, NN INVESTMENT PARTNERS 
LUXEMBOURG S.A., acting in the capacity of management company SICAV and 
its Sub‐Funds and NN (L) SICAV, for and on behalf of NN (L) Emerging Markets 
     High Dividend, NN (L) FIRST, AURA CAPITAL LTD., WGI EMERGING 
  MARKETS FUND, LLC, BILL AND MELINDA GATES FOUNDATION TRUST, 
  BOARD OF REGENTS OF THE UNIVERSITY OF TEXAS SYSTEM, TRUSTEES 
      OF THE ESTATE OF BERNICE PAUAHI BISHOP, LOUIS KENNEDY, 
       individually and on behalf of all others similarly situated, KEN NGO, 
      individually and on behalf of all others similarly situated, JONATHAN 
  MESSING, individually and on behalf of all others similarly situated, CITY OF 
     PROVIDENCE, individually and on behalf of all others similarly situated, 
                 UNION ASSET MANAGEMENT HOLDING AG, 
 
                                                     Plaintiffs, 




                                          3
                                                                        16‐1914‐cv 


                                      
                                    v. 
 
     PETRÓLEO BRASILEIRO S.A. PETROBRAS, BB SECURITIES LTD., MERRILL 
      LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BANK OF CHINA 
    (HONG KONG) LIMITED, BANCA IMI, S.P.A., SCOTIA CAPITAL (USA) INC., 
      THEODORE MARSHALL HELMS, PETROBRAS GLOBAL FINANCE B.V., 
     PETROBRAS AMERICA INC., CITIGROUP GLOBAL MARKETS INC., ITAU 
       BBA USA SECURITIES, INC., J.P. MORGAN SECURITIES LLC, MORGAN 
       STANLEY & CO. LLC, MITSUBISHI UFJ SECURITIES (USA), INC., HSBC 
         SECURITIES (USA) INC., STANDARD CHARTERED BANK, BANCO 
                             BRADESCO BBI S.A., 
 
                                              Defendants‐Appellants, 
                                   
 JOSE SERGIO GABRIELLI, SILVIO SINEDINO PINHEIRO, PAULO ROBERTO 
      COSTA, JOSE CARLOS COSENZA, RENATO DE SOUZA DUQUE, 
GUILLHERME DE OLIVEIRA ESTRELLA, JOSE MIRANDA FORMIGL FILHO, 
   MARIA DAS GRACAS SILVA FOSTER, ALMIR GUILHERME BARBASSA, 
   MARIANGELA MOINTEIRO TIZATTO, JOSUE CHRISTIANO GOME DA 
SILVA, DANIEL LIMA DE OLIVEIRA, JOSE RAIMUNDO BRANDA PEREIRA, 
SERVIO TULIO DA ROSA TINOCO, PAULO JOSE ALVES, GUSTAVO TARDIN 
   BARBOSA, ALEXANDRE QUINTAO FERNANDES, MARCOS ANTONIO 
          ZACARIAS, CORNELIS FRANCISCUS JOZE LOOMAN, 
      PRICEWATERHOUSECOOPERS AUDITORES INDEPENDENTES, 
                           
                                          Defendants. 
                      ________________________ 
                                   
                                   




                                          4
                                                                                     16‐1914‐cv 


Before: 
            HALL, LIVINGSTON, Circuit Judges, AND GARAUFIS, District Judge.* 
                            ________________________ 
 
        Appeal from an order of the United States District Court for the Southern 
District  of  New  York  (Rakoff,  J.)  certifying  two  classes  under  Federal  Rule  of 
Civil Procedure 23(b)(3): one asserting claims under the Securities Exchange Act 
of  1934  (the  “Exchange  Act”),  and  the  second  asserting  claims  under  the 
Securities Act of 1933 (the “Securities Act”).  Appellants assert two challenges.   
        First, Appellants challenge both class definitions insofar as they include all 
otherwise  eligible  persons  who  purchased  debt  securities  in  “domestic 
transactions,” as defined in Morrison v. National Australia Bank Ltd., 561 U.S. 247 
(2010).  Because the district court must verify the domesticity of individual over‐
the‐counter  transactions  in  globally  traded  notes,  Appellants  argue  that  both 
classes  fail  to  satisfy  the  requirements  for  certification  under  Rule  23.    We  hold 
that  the  district  court  committed  legal  error  by  failing  to  address  the  need  for 
such Morrison inquiries in its analysis of predominance under Rule 23(b)(3).  We 
therefore vacate this portion of the district court’s order and remand for further 
proceedings.  In addition, we clarify the narrow scope of the “implied” Rule 23 
requirement of “ascertainability.” 
        Second,  Appellants  assert  that  the  district  court  erred  in  finding  that  the 
Exchange Act class was entitled to a presumption of reliance under Basic Inc. v. 
Levinson,  485  U.S.  224  (1988).    We  find  no  abuse  of  discretion  in  the  district 
court’s blended analysis of direct and indirect evidence of market efficiency.  We 
therefore affirm as to this issue. 
         
        AFFIRMED IN PART, VACATED IN PART, AND REMANDED. 
         
                                       JEREMY  A.  LIEBERMAN,  Mark  I.  Gross,  Emma 
                                       Gilmore, John A. Keho & Brenda F. Szydlo (on the 
                                       brief),  Pomerantz  LLP,  New  York,  NY,  for  the 
                                       Plaintiffs‐Appellees.  
                                                        
        
*  Judge Nicholas G. Garaufis, of the United States District Court for the Eastern District 
of New York, sitting by designation. 


                                                           5
                                                                                   16‐1914‐cv 


                                    
                                   LEWIS  J.  LIMAN,  Jared  Gerber  &  Mitchell  A. 
                                   Lowenthal  (on  the  brief),  Cleary  Gottlieb  Steen  & 
                                   Hamilton  LLP,  New  York,  NY,  for  Defendants‐
                                   Appellants  Petróleo  Brasileiro  S.A.  —  Petrobras, 
                                   Theodore  Marshall  Helms,  Petrobras  Global  Finance 
                                   B.V., and Petrobras America Inc.  
                                    
                                   JAY B. KASNER, Boris Bershteyn, Scott D. Musoff & 
                                   Jeremy  A.  Berman  (on  the  brief),  Skadden,  Arps, 
                                   Slate,  Meagher  &  Flom  LLP,  New  York  NY,  for 
                                   Defendants‐Appellants  BB  Securities  Ltd.,  Merrill 
                                   Lynch, Pierce,  Fenner  &  Smith  Incorporated,  Bank  of 
                                   China  (Hong  Kong)  Limited,  Banca  IMI,  S.p.A., 
                                   Scotia  Capital  (USA)  Inc.,  Citigroup  Global  Markets 
                                   Inc.,  Itau  BBA  USA  Securities,  Inc.,  J.P.  Morgan 
                                   Securities  LLC,  Morgan  Stanley  &  Co.  LLC, 
                                   Mitsubishi  UFJ  Securities  (USA),  Inc.,  HSBC 
                                   Securities  (USA)  Inc.,  Standard  Chartered  Bank,  and 
                                   Banco Bradesco BBI S.A. 
        
        
GARAUFIS, District Judge: 
     
    This  expedited  appeal  arises  out  of  an  order  entered  in  the  United  States 

District  Court  for  the  Southern  District  of  New  York  (Rakoff,  J.)  certifying  two 

classes in this securities fraud action against Petróleo Brasileiro S.A. – Petrobras 

(“Petrobras”)  and  various  other  defendants.    See  In  re  Petrobras  Sec.  Litig. 

(the “Certification Order”), 312 F.R.D. 354 (S.D.N.Y. 2016).   




                                                 6
                                                                                   16‐1914‐cv 


       Petrobras is a multinational oil and gas company headquartered in Brazil 

and  majority‐owned  by  the  Brazilian  government.    Though  Petrobras  was  once 

among the largest companies in the world, its value declined precipitously after 

the  exposure  of  a  multi‐year,  multi‐billion‐dollar  money‐laundering  and 

kickback  scheme,  prompting  a  class  action  by  holders  of  Petrobras  equity  and 

debt  securities  (“Plaintiffs”)  against  multiple  defendants  (“Defendants”): 

Petrobras and certain wholly owned subsidiaries (the “Subsidiaries”; collectively 

with Petrobras, the “Petrobras Defendants”1); former officers and directors of the 

Petrobras  Defendants;  several  underwriters  of  Petrobras  debt  securities  (the 

“Underwriter Defendants”2); and Petrobras’s independent auditor. 

       The district court certified two classes (the “Classes”) for money damages 

under Federal Rule of Civil Procedure 23(b)(3): the first asserts claims under the 

Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78a et seq.; and 

                                                        
        
1  The  Petrobras  Defendants  include  Petrobras  itself,  along  with  two  wholly  owned 
subsidiaries (Petrobras Global Finance B.V. and Petrobras America Inc.) and Petrobras’s 
United States Representative (Theodore Marshall Helms). 
2  The  Underwriter  Defendants  include  the  following  underwriters  of  Petrobras  debt 
securities: BB Securities Ltd., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank 
of China (Hong Kong) Limited, Banca IMI, S.p.A., Scotia Capital (USA) Inc., Citigroup 
Global Markets Inc., Itau BBA USA Securities, Inc., J.P. Morgan Securities LLC, Morgan 
Stanley  &  Co. LLC,  Mitsubishi UFJ Securities  (USA), Inc.,  HSBC  Securities (USA)  Inc., 
Standard Chartered Bank, and Banco Bradesco BBI S.A.   


                                                           7
                                                                                    16‐1914‐cv 


the second asserts claims under the Securities Act of 1933 (the “Securities Act”), 

15  U.S.C.  §§ 77a et seq.3    On  appeal,  the  Petrobras  Defendants  and  the 

Underwriter  Defendants  (collectively,  “Appellants”)  contest  the  Certification 

Order on two grounds. 

       First, Appellants challenge both class definitions insofar as they include all 

otherwise eligible persons who purchased Petrobras debt securities in “domestic 

transactions.”    Because  Petrobras’s  debt  securities  do  not  trade  on  a  domestic 

exchange,  the  district  court  must  assess  each  class  member’s  over‐the‐counter 

transactions for markers of domesticity under Morrison v. National Australia Bank 

Ltd.,  561 U.S. 247  (2010).    Appellants  assert  that  the  need  for  such  assessments 

precludes class certification, particularly in light of concerns over the availability 

and  content  of  the  necessary  transaction  records.    We  first  address  Appellants’ 

arguments  regarding  the  “implied”  Rule 23  requirement  of  “ascertainability,” 

taking  this  opportunity  to  clarify  the  scope  of  the  contested  ascertainability 

doctrine:  a  class  is  ascertainable  if  it  is  defined  using  objective  criteria  that 


                                                        
        
3  Plaintiffs‐Appellees  are  the  three  class  representatives  in  the  underlying  action: 
Universities  Superannuation  Scheme  Limited  (representing  the  Exchange  Act  Class); 
and  the  Employees  Retirement  System  of  the  State  of  Hawaii  and  the  North  Carolina 
Department of State Treasurer (jointly representing the Securities Act Class). 


                                                           8
                                                                                     16‐1914‐cv 


establish a membership with definite boundaries.  That threshold requirement is 

met here.  However, we next hold that the district court committed legal error by 

finding  that  Rule  23(b)(3)’s  predominance  requirement  was  satisfied  without 

considering  the  need  for  individual  Morrison  inquiries  regarding  domestic 

transactions.  We therefore vacate this portion of the Certification Order.   

       Second, with regard to the Exchange Act Class, the Petrobras Defendants4 

challenge  the  district  court’s  finding  that  Plaintiffs  were  entitled  to  a 

presumption  of  reliance  under  the  “fraud  on  the  market”  theory  established  in 

Basic Inc. v. Levinson, 485 U.S. 224 (1988).  We find no abuse of discretion in the 

district court’s determination that Plaintiffs met their burden under Basic with a 

combination  of  direct  and  indirect  evidence  of  market  efficiency.    We  therefore 

affirm as to this issue. 

       For  the  reasons  set  forth  below,  we  AFFIRM  IN  PART  and  VACATE  IN 

PART  the  judgment  of  the  district  court  and  REMAND  the  case  for  further 

proceedings consistent with this opinion.   



                                                        
        
  The  Underwriter  Defendants  are  not  named  as  defendants  with  respect  to  Plaintiffs’ 
4

Exchange Act claims.  They therefore limit their arguments on appeal to the first issue 
described in text, concerning putative class members’ proof of “domestic transactions.” 


                                                           9
                                                                                         16‐1914‐cv 


                                                           BACKGROUND 

       We provide here a brief summary of the proceedings below as relevant for 

the  issues  on  appeal.    For  additional  background  on  Plaintiffs’  allegations  and 

causes of action, see the district court’s prior orders.  See In re Petrobras Sec. Litig. 

(the “July 2015 Order”), 116 F. Supp. 3d 368, 373–77 (S.D.N.Y. 2015) (summarizing 

the original consolidated complaint); In re Petrobras Sec. Litig. (the “December 2015 

Order”),  150 F. Supp. 3d 337  (S.D.N.Y.  2015)  (discussing  new  allegations  in  the 

amended pleadings).5   


I.     Factual Background 

       A.         Plaintiffs’ Allegations of Corruption at Petrobras 

       Plaintiffs’ claims arise out of a conspiracy that began in the first decade of 

the  new  millennium,  at  which  time  Petrobras  was  expanding  its  production 

capacity.    The  company  used  a  competitive  bidding  process  for  major  capital 

expenditures,  including  the  construction  and  purchase  of  oil  refineries.    Over  a 

                                                        
        
5 As compared to the original consolidated complaint, the operative pleading at the time 
of this appeal (the Consolidated Fourth Amended Complaint, filed November 30, 2015) 
adds  allegations  concerning  Defendants’  continued  misconduct  in  2015;  provides 
additional  details  regarding  the  locations  of  the  named  plaintiffs’  transactions  in 
Petrobras  securities;  and  omits  certain  causes  of  action  that  were  dismissed  in  earlier 
proceedings.  See July 2015 Order, 116 F. Supp. 3d at 386–89 (dismissing claims asserted 
under Brazilian law based on a finding that they were subject to mandatory arbitration). 


                                                               10
                                                                                      16‐1914‐cv 


period  of  several  years,  a  cartel  of  contractors  and  suppliers  coordinated  with 

corrupt  Petrobras  executives  to  rig  Petrobras’s  bids  at  grossly  inflated  prices.  

The excess funds were used to pay billions of dollars in bribes and kickbacks to 

the corrupt executives and to government officials.  In addition, the inflated bid 

prices  artificially  increased  the  carrying  value  of  Petrobras’s  assets.    Plaintiffs 

allege  that  Petrobras  knew  about  the  kickback  cartel,  and  was  complicit  in 

concealing information from investors and the public.   

       Brazil’s Federal Police discovered the scheme during a money‐laundering 

investigation, and ultimately arrested a number of the individuals involved.  As 

details  of  the  scandal  emerged,  Petrobras  made  corrective  disclosures  that, 

according  to  Plaintiffs,  significantly  understated  the  extent  of  incorrectly 

capitalized payments and inflated asset values.  Even so, the value of Petrobras’s 

securities  declined  precipitously.    Plaintiffs  allege  that,  “[a]t  its  height  in  2009, 

Petrobras was the world’s fifth‐largest company, with a market capitalization of 

$310  billion”;  by  early  2015,  its  worth  had  allegedly  declined  to  $39  billion.  

4th Am. Compl. ¶ 2. 




                                               11
                                                                                      16‐1914‐cv 


       B.         Petrobras Securities  

       Petrobras’s  common  and  preferred  shares  trade  on  a  Brazilian  stock 

exchange,  the  BM&F  BOVESPA.    The  company  sponsors  American  Depository 

Shares (“ADS”)6 that represent its common and preferred shares.  Those ADS are 

listed and trade on the New York Stock Exchange (“NYSE”).   

       In  addition,  Petrobras  has  issued  multiple  debt  securities  (the  “Notes”; 

collectively  with  ADS,  “Petrobras  Securities”)  underwritten  by  syndicates  of 

domestic  and  foreign  banks.    The  Notes  do  not  trade  on  any  U.S.  exchange.  

Investors  trade  Notes  in  over‐the‐counter  transactions,  whether  in  connection 

with an initial debt offering or in the global secondary market. 


II.    Procedural History 

       In December 2014 and January 2015, Petrobras investors filed five putative 

class  actions  asserting  substantially  similar  claims  against  Petrobras  and  other 

defendants.    The  district  court  consolidated  those  actions  in  February  2015  and 

                                                        
        
6  American  Depository  Shares  “represent  an  interest  in  the  shares  of  a  non‐U.S. 
company  that  have  been  deposited  with  a  U.S.  bank.”    Investor  Bulletin:  American 
Depository  Receipts,  Office  of  Inv’r  Educ.  &  Advocacy,  SEC  1  (Aug.  2012), 
https://www.sec.gov/investor/alerts/adr‐bulletin.pdf.    ADS  “allow  U.S.  investors  to 
invest  in  non‐U.S.  companies”  and  also  “give  non‐U.S.  companies  easier  access  to  the 
U.S. capital markets.  Many non‐U.S. issuers use [ADS] as a means of raising capital or 
establishing a trading presence in the U.S.”  Id. 


                                                           12
                                                                                      16‐1914‐cv 


certified  the  Classes  in  February  2016.    The  district  court  also  presided  over 

several individual actions involving similar claims.7 


       A.         Plaintiffs’ Causes of Action 

       As  relevant  for  this  appeal,  Plaintiffs  assert  a  cause  of  action  under  the 

Exchange Act against the Petrobras Defendants, and three causes of action under 

the Securities Act against various Petrobras and Underwriter Defendants. 

                  1.          Claims Under the Exchange Act 

       Plaintiffs’  Exchange  Act  claims  are  brought  against  Petrobras  and  the 

Subsidiaries  on  behalf  of  holders  of  Petrobras  ADS  and  Notes.    Plaintiffs  assert 

that,  during  the  class  period  of  January  22,  2010,  to  July  28,  2015,  the  Petrobras 

Defendants  made  two  types  of  false  and  misleading  statements  in  violation  of 

Section 10(b) of the Exchange Act and Rule 10b‐5.  See 15 U.S.C. § 78j(b); 17 C.F.R. 

§ 240.10b–5.  First, the Petrobras Defendants produced financial statements with 

inflated asset values.  Second, they assured Petrobras investors that the company 




                                                        
        
7 See, e.g., In re Petrobras Sec. Litig., 193 F. Supp. 3d 313, 315 (S.D.N.Y. 2016) (By the time 
of the Certification Order, “no fewer than 27 substantial entities, such as pension funds, 
institutional investors, and others, had ‘opted out’ of the class action and brought their 
own, individual actions.”). 


                                                           13
                                                                                  16‐1914‐cv 


adhered  to  ethical  management  principles  and  maintained  strict  financial 

controls to prevent fraud and corruption. 

              2.     Claims Under the Securities Act 

       Plaintiffs  rely  on  similar  factual  allegations  in  their  claims  under  the 

Securities Act, brought on behalf of Petrobras Noteholders.  Plaintiffs allege that 

the Petrobras Defendants and the Underwriter Defendants made materially false 

representations  in  registration  statements  and  other  documents  connected  with 

offerings  of  Petrobras  Notes  in  May  2013  and  March  2014  (the  “Offerings”), 

thereby establishing liability under Sections 11, 12(a)(2), and 15 of the Securities 

Act.  See 15 U.S.C. §§ 77k, 77l(a)(2), 77o. 


       B.     The Certification Order 

       On February 2, 2016, the district court granted Plaintiffs’ motion to certify 

two  classes  under  Rule  23(b)(3),  one  asserting  claims  under  the  Exchange  Act 

and  the  other  asserting  claims  under  the  Securities  Act.    Certification  Order, 

312 F.R.D. 354.   

       Because  Petrobras  Notes  do  not  trade  on  any  U.S.‐based  exchange, 

Noteholders in both Classes are only entitled to assert claims under the Exchange 

Act  and  the  Securities  Act  if  they  can  show  that  they  acquired  their  Notes  in 

“domestic  transactions.”    Morrison,  561 U.S.  at  267.    To  ensure  compliance  with 
                                            14
                                                                                       16‐1914‐cv 


Morrison,  the  district  court  limited  both  class  definitions  to  “members  [who] 

purchased Notes in domestic transactions.”  Certification Order, 312 F.R.D. at 360.   

       The Exchange Act Class is defined, in relevant part,8 as: 

                  [A]ll  purchasers  who,  between  January  22,  2010  and 
                  July 28,  2015, . . .  purchased  or  otherwise  acquired 
                  [Petrobras  Securities],  including  debt  securities  issued 
                  by [the Subsidiaries] on the [NYSE] or pursuant to other 
                  domestic transactions, and were damaged thereby.   

Id. at 372. 

       The Securities Act Class is defined, in relevant part, as: 

                  [A]ll  purchasers  who  purchased  or  otherwise  acquired 
                  [Notes]  in  domestic  transactions,  directly  in,  pursuant 
                  and/or  traceable  to  [U.S.‐registered  public  offerings  on 
                  May  15,  2013,  and  March 11,  2014] . . . ,  and  were 
                  damaged thereby.[9] 

Id.    The  Securities Act  Class definition  is  temporally  limited  to  purchases made 

“before  Petrobras  made  generally  available  to  its  security  holders  an  earnings 
                                                        
        
8 Both class definitions exclude “Defendants, current or former officers and directors of 
Petrobras,  members  of  their  immediate  families  and  their  legal  representatives,  heirs, 
successors  or  assigns,  and  any  entity  in  which  Defendants  have  or  had  a  controlling 
interest.”  Certification Order, 312 F.R.D. at 372–73. 
9  This  definition applies to claims under  Sections  11  and 15  of the  Securities Act.    The 
class definition as to claims under Section 12(a)(2) is identical, except that it limits class 
membership  to  purchasers  who  acquired  Notes  directly  in  one  of  the  U.S.‐registered 
Offerings.  Certification Order, 312 F.R.D. at 372.  Unlike claims under Sections 11 and 15, 
class membership with regard to Section 12(a)(2) does not extend to those who acquired 
a Note “pursuant and/or traceable to” one of the Offerings.  Id.   


                                                           15
                                                                                       16‐1914‐cv 


statement  covering  a  period  of  at  least  twelve  months  beginning  after  the 

effective  date  of  the  offerings.”    Id.    This  language  conforms  to  the  limitations 

inherent in Section 11, given the absence of any allegation that Plaintiffs relied on 

any such earnings statement.10  See 15 U.S.C. § 77k(a). 


III.   The Instant Appeal 

       On  June  15,  2016,  a  panel  of  this  Court  granted  Appellants’  timely  filed 

petition  for  permission  to  appeal  the  Certification  Order  under  Federal  Rule  of 

Civil  Procedure  23(f)  and  Federal  Rule  of  Appellate  Procedure  5(a).    On 

August 2, 2016, a separate panel granted Appellants’ motion for a stay pending 

resolution of this expedited interlocutory appeal. 


                                                           DISCUSSION 

       A  plaintiff  seeking  certification  of  a  Rule  23(b)(3)  class  action  bears  the 

burden  of  satisfying  the  requirements  of  Rule  23(a)—numerosity,  commonality, 

typicality,  and  adequacy  of  representation—as  well  as  Rule  23(b)(3)’s 

requirements:  (1)  that  “the  questions  of  law  or  fact  common  to  class  members 
                                                        
        
  Prior to the Certification Order, the district court had already dismissed all Section 11 
10

claims  “based  on  purchases  of  the  2014  Notes  made  after  May  15,  2015,”  the  date  on 
which Petrobras filed earning statements “covering the twelve‐month period following 
the  effective  date  of  the  2014  Notes’  offering.”    December  2015  Order, 
150 F. Supp. 3d at 344 (citing 15 U.S.C. § 77k(a)). 


                                                               16
                                                                                 16‐1914‐cv 


predominate  over  any  questions  affecting  only  individual  members”  (the 

“predominance”  requirement);  and  (2)  that  “a  class  action  is  superior  to  other 

available  methods  for  fairly  and  efficiently  adjudicating  the  controversy”  (the 

“superiority” requirement).  Fed. R. Civ. P. 23(a), (b)(3); In re U.S. Foodservice Inc. 

Pricing Litig., 729 F.3d 108, 117 (2d Cir. 2013) (“To certify a class, a district court 

must . . .  find  that  each  [Rule  23]  requirement  is  ‘established  by  at  least  a 

preponderance  of  the  evidence.’”  (quoting  Brown  v.  Kelly,  609  F.3d  467,  476 

(2d Cir.  2010))).    This  Court  has  also  “recognized  an  implied  requirement  of 

ascertainability in Rule 23,” which demands that a class be “sufficiently definite 

so  that  it  is  administratively  feasible  for  the  court  to  determine  whether  a 

particular individual is a member.”  Brecher v. Republic of Argentina, 806 F.3d 22, 

24 (2d Cir. 2015) (internal quotation marks and citations omitted). 

      Appellants do not challenge the district court’s findings with regard to the 

class certification elements under Rule 23(a).  Rather, they assert two arguments 

under  Rule  23(b)(3).    Appellants  first  argue  that  both  Classes  fail  to  satisfy 

ascertainability, predominance, and superiority because putative class members 

must  establish,  on  an  individual  basis,  that  they  acquired  their  securities  in 

“domestic  transactions.”    The  Petrobras  Defendants  assert  a  second 



                                            17
                                                                                            16‐1914‐cv 


predominance challenge specific to the  Exchange Act Class: they argue that the 

district court erred in finding that Plaintiffs successfully established a class‐wide 

presumption of reliance under the “fraud on the market” theory.  


I.     Standard of Review 

       “We review a district court’s conclusions as to whether the requirements of 

Federal  Rule  of  Civil  Procedure  23  were  met,  and  in  turn  whether  class 

certification  was  appropriate,  for  abuse  of  discretion.”11    In  re  Vivendi,  S.A.  Sec. 



                                                        
        
11  We  note  that  although  we  have  sometimes  stated  in  the  past  that  we  “apply[]  a 
‘noticeably  less  deferential’  standard  when  the  district  court  has  denied  class 
certification,” Roach v. T.L. Cannon Corp., 778 F.3d 401, 405 (2d Cir. 2015) (quoting In re 
Nassau  Cty.  Strip  Search  Cases,  461  F.3d  219,  224–25  (2d  Cir.  2006)),  this  language 
apparently arose from a misreading of earlier Second Circuit cases.  Moreover, it is out 
of step with recent Supreme Court authority.   
        The  first  case  to  suggest  that  we  apply  a  different  standard  to  denials  of  class 
certification was Lundquist v. Security Pacific Automotive Financial Services Corp., 993 F.2d 
11, 14 (2d Cir. 1993) (per curiam).  Lundquist cited Robidoux v. Celani, 987 F.2d 931, 935 
(2d  Cir.  1993),  and  Abrams  v.  Interco  Inc.,  719  F.2d  23,  28  (2d  Cir.  1983),  for  the 
proposition that “we are noticeably less deferential to the district court when that court 
has denied class status than when it has certified a class.”  Id.  But Abrams and Robidoux 
do  not  support  this  proposition.    Abrams  states,  in  relevant  part:  “Abuse  of  discretion 
can be found far more readily on appeals from the denial or grant of class action status 
than where the issue is, for example, the curtailment of cross‐examination or the grant 
or denial of a continuance,” because “courts have built a body of case law with respect 
to  class  action  status.”    719  F.2d  at  28  (emphasis  added)  (citation  omitted).    Robidoux 
repeated that “abuse of discretion can be found more readily on appeals from the denial 
of class status than in other areas, for the courts have built a body of case law with respect 
to class action status.”  987 F.2d at 935 (emphasis added) (citing Abrams, 719 F.2d at 28).   
        
                                                           18
                                                                                                                                                                 16‐1914‐cv 


Litig., 838 F.3d 223, 263 (2d Cir. 2016) (citations omitted).  “While we review the 

district  court’s  construction  of  legal  standards  de  novo,  we  review  the  district 

court’s  application  of  those  standards  for  whether  the  district  court’s  decision 

falls  within  the  range  of  permissible  decisions.”    Roach  v.  T.L.  Cannon  Corp., 

778 F.3d  401,  405  (2d  Cir.  2015)  (citing  Myers  v.  Hertz  Corp.,  624  F.3d  537,  547 

(2d Cir.  2010)).    “To  the  extent  that  the  district  court’s  decision  as  to  class 

certification  is  premised  on  a  finding  of  fact,  we  review  that  finding  for  clear 

error.”    UFCW  Local  1776  v.  Eli  Lilly  &  Co.,  620  F.3d  121,  130–31  (2d  Cir.  2010) 



                                                                                                                                                                                                   
         
        Thus, neither Abrams nor Robidoux applied a different standard to denials versus 
grants  of  class  certification.    Rather,  both  cases  stated  that  this  Court  is  more  likely  to 
find  abuse  of  discretion  in  appeals  involving  the  issue  of  class  certification—whether 
certification was granted or denied—when  compared with other types of legal issues.  It 
appears that Lundquist misinterpreted that comparison.  In sum, no Second Circuit case 
provides  any  reasoning  or  justification  for  the  idea  that  we  review  denials  of  class 
certification with more scrutiny than grants.   
        The Supreme Court has never drawn a distinction between the standard used to 
review district court denials or grants of class certification.  See, e.g., Tyson Foods, Inc. v. 
Bouaphakeo,  — U.S. —,  136  S.  Ct.  1036,  1045–46  (2016).    Recent  Supreme  Court  class 
certification  cases  emphasize  that  courts  must  “conduct  a  rigorous  analysis”  to 
determine whether putative class plaintiffs meet Rule 23’s requirements.  Comcast Corp. 
v. Behrend, — U.S. —, 133 S. Ct. 1426, 1432 (2013); see also Wal‐Mart Stores, Inc. v. Dukes, 
564  U.S.  338,  351  (2011).    That  said,  we  need  not  decide  the  issue  here.    We  take  this 
opportunity, however, to point out the distinction as one that need not and ought not be 
drawn.    Should  the  resolution  of  this  issue  prove  determinative  of  the  outcome  in  a 
future  matter,  the  question  can  likely  be  resolved  by  this  Court’s  protocol  for  the 
circulation of opinions at that time.  


                                                                                    19
                                                                                       16‐1914‐cv 


(citing In re Initial Pub. Offering Sec. Litig. (“In re IPO”), 471 F.3d 24, 40–41 (2d Cir. 

2006)); see also In re Vivendi, 838 F.3d at 263. 


II.    “Domestic Transactions” as a Condition for Class Membership 

       The two certified Classes include all claims arising out of Petrobras Notes 

purchased in “domestic transactions” during the class period, thereby capturing 

the  broadest  membership  possible  under  Morrison.    Appellants  argue  that  the 

difficulties  inherent  in  assessing  putative  class  members’  transaction  records 

make the Classes uncertifiable for several reasons, the most important of which, 

for  our  purposes,  are  (1) the  ascertainability  doctrine,  which  has  seen  recent 

developments  in  this  Circuit  and  others;  and  (2)  predominance.    We  hold  that 

both  class  definitions  satisfy  the  ascertainability  doctrine  as  it  is  defined  in  this 

Circuit.  We further hold, however, that the district court erred in conducting its 

predominance analysis without considering the need for individualized Morrison 

inquiries.  On that basis, we vacate the district court’s certification decision and 

remand for further proceedings.   




                                               20
                                                                                         16‐1914‐cv 


       A.         Extraterritoriality and Federal Securities Law 

                  1.     Defining “Domestic Transactions”: Morrison and Absolute 
                  Activist 

       “It  is  a  longstanding  principle  of  American  law  that  legislation  of 

Congress,  unless  a  contrary  intent  appears,  is  meant  to  apply  only  within  the 

territorial  jurisdiction  of  the  United  States.”    Morrison,  561  U.S.  at  255  (internal 

quotation  marks  and  citation  omitted).    Based  on  that  presumption  against 

extraterritoriality,  the  Supreme  Court  held  in  Morrison  that  the  reach  of  U.S. 

securities law is presumptively limited to (1) “transactions in securities listed on 

domestic  exchanges,”  and  (2)  “domestic  transactions  in  other  securities.”    Id. 

at 267  (discussing  Section  10(b)  of  the  Exchange  Act);  see  also  id.  at  268  (noting 

that  “[t]he  same  focus  on  domestic  transactions  is  evident  in  the  Securities 

Act”).12 

       As  noted  in  the  margin,  we  assume  that  a  purchase  of  Petrobras  ADS 

qualifies  under  Morrison’s  first  prong  as  long  as  the  transaction  occurs  on  the 

                                                        
        
   The  district  court  applied  Morrison’s  extraterritoriality  analysis  to  Plaintiffs’  claims 
12

under both the Exchange Act and the Securities Act.  See July 2015 Order, 116 F. Supp. 3d 
at  386.    In  addition,  all  parties  appear  to  have  proceeded  under  the  assumption  that 
Morrison  applies  to  ADS  in  the  same  manner  that  it  applies  to  common  stock.  
Appellants  have  not  challenged  these  conclusions  on  appeal,  and  we  therefore  see  no 
need to address them.   


                                                           21
                                                                                               16‐1914‐cv 


NYSE, a “domestic exchange.”  See City of Pontiac Policemen’s & Firemen’s Ret. Sys. 

v.  UBS  AG,  752 F.3d  173,  180–81  (2d  Cir.  2014)  (holding  that  mere  listing  on  a 

domestic  exchange  is  not  sufficient  to  establish  domesticity  if  the  relevant 

securities  transaction  did  not  occur  on  a  domestic  exchange).    The  Notes, 

however,  do  not  trade  on  any  domestic  exchange.13    Therefore,  to  assert  claims 

under federal securities laws, Noteholders must show in some other manner that 

the Notes they hold were acquired in a “domestic transaction.” 

        This  Court’s  decision  in  Absolute  Activist  elaborated  on  that  standard:  for 

“securities  that  are  not  traded  on  a  domestic  exchange,”  a  transaction  is 

considered  “domestic  if  [1]  irrevocable  liability  is  incurred  or  [2]  title  passes 

within  the  United  States.”    Absolute  Activist  Value  Master  Fund  Ltd.  v.  Ficeto, 

677 F.3d  60,  67  (2d  Cir.  2012).    In  other  words,  for  a  transaction  to  qualify  as 

domestic,  either  (1)  the  purchaser  must  have  “incurred  irrevocable  liability 

within  the  United  States  to  take  and  pay  for  a  security,  or  .  .  .  the  seller  [must 

have]  incurred  irrevocable  liability  within  the  United  States  to  deliver  a 


                                                         
         
13 “[A]lthough the Notes were listed or intended to be listed on the [NYSE], they did not 
trade  there. . . .  [M]ere  listing,  without  trading,  is  insufficient  to  satisfy  Morrison’s  first 
prong.”  December 2015 Order, 150 F. Supp. 3d 337, 339–40 (emphasis added) (citing City 
of Pontiac, 752 F.3d at 179–81). 


                                                            22
                                                                                    16‐1914‐cv 


security,”  or  (2)  legal  title  to  the  security  must  have  transferred  in  the  United 

States.  Id. at 68.   

       The location or residency of the buyer, seller, or broker will not necessarily 

establish the situs of the transaction.  Id. at 68–69.  Rather, plaintiffs demonstrate 

the location where irrevocable liability was incurred or legal title transferred by 

producing  evidence  “including,  but  not  limited  to,  facts  concerning  the 

formation of the contracts, the placement of purchase orders, . . . or the exchange 

of money.”  Id. at 70. 

               2.        The District Court’s Pre‐Certification Morrison Inquiries 

       Before certifying the Classes, the district court twice adjudicated Morrison‐

based  challenges  to  Plaintiffs’  claims.    When  the  class  action  was  first 

consolidated,  the  court  dismissed,  without  prejudice,  all  Securities  Act  claims 

based on Plaintiffs’ failure “to allege that they purchased the relevant securities 

in domestic transactions.”  July 2015 Order, 116 F. Supp. 3d at 386.   

       Plaintiffs  responded  with  new  allegations  and  documentary  evidence 

regarding  Notes  transactions  for  each  of  the  four  putative  named  plaintiffs.  

Defendants  once  again  moved  to  dismiss.    The  district  court  found  that  two  of 

the  named  plaintiffs  had  adequately  pleaded  domestic  transactions  based  on 

their  acquisition  of  Notes  directly  from  U.S.  underwriters  in  the  Offerings.  
                                              23
                                                                                     16‐1914‐cv 


December 2015 Order, 150 F. Supp. 3d at 340.  For example, one plaintiff’s “traders 

in  Raleigh,  North  Carolina  purchased  Notes  on  May  13,  2013,  and  March  10, 

2014, from underwriters in New York, New York.”  Id.  The district court found 

that  this  plaintiff  had  alleged  “the  kinds  of  facts  required  by  Absolute  Activist, 

including  New  York  area  code  phone  numbers  on  the  confirmations  sent  by 

representatives of the underwriters.”  Id. at 340 n.5. 

       The  district  court  determined  that  the  other  two  named  plaintiffs  had 

failed  to  satisfy  the  Morrison  inquiry  and  dismissed  their  Securities  Act  claims.  

Id.  at  340–43.    One  plaintiff,  for  example,  presented  a  confirmation  slip  stating 

that  Petrobras  Notes  had  been  purchased  “in  U.S.  dollars  and  that  the  Notes 

were held in ‘[s]afekeeping of securities abroad, depository country: U.S.A.’”  Id. 

at  341  (quoting  the  4th  Am.  Compl.).    According  to  the  district  court,  this 

“language suggests that the purchase occurred outside the United States because 

it  refers  to  the  United  States  as  ‘abroad.’”    Id.  (emphasis  added).    The  district 

court  similarly  found  insufficient  an  allegation  that  an  investment  manager 

“located in the United Kingdom[] instructed its U.S. affiliate, located in Chicago, 

Illinois, to transfer Petrobras Notes to [the plaintiff entity,] located in the United 

Kingdom.”  Id.  The court noted that “a ‘transfer,’ rather than a purchase, [was] 



                                              24
                                                                                       16‐1914‐cv 


all that [was] alleged.  Moreover, the allegations suggest that irrevocable liability 

was  incurred  in  the  United  Kingdom,”  where  both  the  plaintiff  and  the 

investment manager were located, “rather than in the United States.”  Id. 

       In  an  attempt  to  preserve  those  claims,  Plaintiffs  offered  two  alternative 

methods  for  establishing  domestic  transactions  as  a  matter  of  law.    First, 

Plaintiffs  argued  that  a  securities  transaction  should  qualify  as  “domestic”  if 

beneficial  title  is  transferred  when  the  transaction  is  settled  through  a  domestic 

securities depository, such as the Depository Trust Company (“DTC”) located in 

New York City.  Id.  The district court disagreed, finding that “[t]he mechanics of 

DTC  settlement  are  actions  needed  to  carry  out  transactions,  but  they  involve 

neither the substantive indicia of a contractual commitment necessary to satisfy 

Absolute  Activist’s  first  prong  nor  the  formal  weight  of  a  transfer  of  [legal]  title 

necessary for its second.”  Id. at 342 (emphasis added); see also id. (“[T]he Second 

Circuit  has  []  indicated  that  domestic  ‘actions  needed  to  carry  out  transactions, 

and  not  the  transactions  themselves,’  are  insufficient  to  satisfy  Morrison.” 

(quoting  Loginovskaya  v.  Batratchenko,  764  F.3d  266,  275  (2d  Cir.  2014))).    The 

district court also expressed concern that, “assuming the parties are correct that 

most  securities  transactions  settle  through  the  DTC  or  similar  depository 



                                               25
                                                                                           16‐1914‐cv 


institutions,  the  entire  thrust  of  Morrison  and  its  progeny  would  be  rendered 

nugatory  if  all  DTC‐settled  transactions  necessarily  fell  under  the  reach  of  the 

federal securities laws.”  Id. 

       Finally,  Plaintiffs  proposed  a  method  for  constructively  establishing  the 

domesticity  of  Notes  transactions:  “allegations  that  a  plaintiff  purchased  Notes 

‘on  the  offering  date  and  at  the  offering  price’  [should  be]  sufficient  to 

demonstrate  irrevocable  liability  because  all  the  underwriters  who  sold  in  the 

initial offerings only did so in the United States.”  Id. at 342 (quoting the 4th Am. 

Compl.).    The  district  court  rejected  this  theory,  noting  that  certain  documents 

related  to  the  Offerings  “imply  that  some  underwriters  did  initially  offer  the 

Notes outside the United States.”  Id. (emphasis added).14 




                                                        
        
14 The district court resolved similar factual and legal questions in the related individual 
actions.    See  In  re  Petrobras  Sec.  Litig.,  152  F.  Supp.  3d  186,  192–93  (S.D.N.Y.  2016) 
(finding that several “plaintiffs [had] failed to adequately allege they purchased Notes 
in  domestic  transactions”  and  granting  leave  to  amend);  Internationale 
Kapitalanlagegesellschaft  mbH  v.  Petróleo  Brasileiro  S.A.  (In  re  Petrobras  Sec.  Litig.), 
No. 15 CIV. 6618 (JSR), 2016 U.S. Dist. LEXIS 46570 (S.D.N.Y. Mar. 24, 2016) (granting in 
part a motion to dismiss after analyzing various allegations, trade confirmations, trade 
memoranda, and investment manager employment records). 


                                                           26
                                                                                         16‐1914‐cv 


       B.         Ascertainability 

       “Most [] circuit courts of appeals have recognized that Rule 23 contains an 

implicit  threshold requirement  that  the members of  a  proposed  class  be readily 

identifiable,” often characterized as “an ‘ascertainability’ requirement.”  Sandusky 

Wellness  Ctr.,  LLC  v.  Medtox  Sci.,  Inc.,  821  F.3d  992,  995  (8th  Cir.  2016)  (internal 

quotation  marks  and  citation  omitted)  (collecting  cases).    “[C]ourts  ascribe 

widely  varied  meanings  to  that  term,”  however.    Briseno  v.  ConAgra  Foods,  Inc., 

844  F.3d  1121,  1124 n.3  (9th  Cir.  2017)  (describing  two  versions  of  the 

ascertainability  requirement);  see  generally  Geoffrey  C.  Shaw,  Note,  Class 

Ascertainability,  124  Yale  L.J.  2354,  2366–88  (2015)  (describing  different 

conceptions of ascertainability and critiquing the proffered justifications). 

       In  Brecher  v.  Republic  of  Argentina,  we  offered  our  first  and,  thus  far,  only 

affirmative definition15 of the implied ascertainability requirement: 

                  [T]he touchstone of ascertainability is whether the class 
                  is  sufficiently  definite  so  that  it  is  administratively 
                  feasible for the court to determine whether a particular 
                  individual  is  a  member.    A  class  is  ascertainable  when 

                                                        
        
   We  cursorily  defined  ascertainability  in  the  negative  in  a  2006  opinion,  noting  that 
15

“ascertainability [] is an issue distinct from the predominance requirement.”  In re IPO, 
471 F.3d at 45.  We did “not further define[]” ascertainability’s “content” until Brecher, 
however.  806 F.3d at 24. 


                                                           27
                                                                                  16‐1914‐cv 


             defined  by  objective  criteria  that  are  administratively 
             feasible  and  when  identifying  its  members  would  not 
             require a mini‐hearing on the merits of each case. 

Brecher, 806 F.3d at 24–25 (internal quotation marks and citations omitted).  Based 

on  this  language,  Appellants  argue  for  a  “heightened”  ascertainability 

requirement  under  which  any  proposed  class  must  be  “administratively 

feasible,” over and above the evident requirements that a class be “definite” and 

“defined by objective criteria,” and separate from Rule 23(b)(3)’s requirements of 

predominance and superiority.   

      We take this opportunity to clarify the ascertainability doctrine’s substance 

and  purpose.    We  conclude  that  a  freestanding  administrative  feasibility 

requirement  is  neither  compelled  by  precedent  nor  consistent  with  Rule 23, 

joining four of our sister circuits in declining to adopt such a requirement.  The 

ascertainability doctrine that governs in this Circuit requires only that a class be 

defined  using  objective  criteria  that  establish  a  membership  with  definite 

boundaries.  Applying that doctrine, we determine that ascertainability is not an 

impediment to certification of the Classes as currently defined. 

             1.     The Proceedings Below and Arguments on Appeal 

      In  its  Certification  Order,  the  district  court  rejected  Defendants’  argument 

that, “because of the nuances of the ‘domestic transaction’ standard, determining 

                                            28
                                                                                         16‐1914‐cv 


[class membership] and damages will be an administratively unfeasible task for this 

Court, for putative class members who receive notice of the action, and for future 

courts  facing  claims  from  class  members  who  have  not  properly  opted  out.”  

312 F.R.D. at 363–64 (emphasis added) (footnote omitted). 

       Appellants renew that argument on appeal, packaged as a challenge to the 

district  court’s  finding  “that  the  Morrison  determination  is  ‘administratively 

feasible.’”  Id. at 364 (quoting Brecher, 806 F.3d at 24).  Appellants cite heavily to 

cases  from  the  Third  Circuit,  which  has  formally  adopted  a  “heightened”  two‐

part  ascertainability  test  under  which  plaintiffs  must  not  only  show  that  “the 

class  is  ‘defined  with  reference  to  objective  criteria,’”  but  also  that  “there  is  ‘a 

reliable  and  administratively  feasible  mechanism  for  determining  whether 

putative class members fall within the class definition.’”  Byrd v. Aaron’s Inc., 784 

F.3d 154, 166 (3d Cir. 2015), as amended Apr. 28, 2015 (quoting Hayes v. Wal‐Mart 

Stores,  Inc.,  725 F.3d  349,  355  (3d  Cir.  2013));  see  also  Carrera  v.  Bayer  Corp.,  727 

F.3d 300, 305 (3d Cir. 2013); Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 592‐95 

(3d Cir. 2012). 

       With all due respect to our colleagues on the Third Circuit, we decline to 

adopt  a  heightened  ascertainability  theory  that  requires  a  showing  of 



                                                29
                                                                                      16‐1914‐cv 


administrative  feasibility  at  the  class  certification  stage.    The  reasoning 

underlying  our  decision  in  Brecher  does  not  suggest  any  such  prerequisite,  and 

creating  one  would  upset  the  careful  balance  of  competing  interests  codified  in 

the  explicit  requirements  of  Rule  23.    In  declining  to  adopt  an  administrative 

feasibility requirement, we join a growing consensus that now includes the Sixth, 

Seventh,  Eighth,  and  Ninth  Circuits.    See  Briseno,  844  F.3d  at  1123;  Sandusky, 

821 F.3d at 995–96; Rikos v. Procter & Gamble Co., 799 F.3d 497, 525 (6th Cir. 2015), 

cert.  denied,  — U.S. —,  136  S.  Ct.  1493  (2016);  Mullins  v.  Direct  Digital,  LLC,  795 

F.3d 654, 657–58 (7th Cir. 2015), cert. denied, — U.S. —, 136 S. Ct. 1161 (2016); see 

also Byrd, 784 F.3d at 177 (Rendell, J., concurring) (“suggest[ing]” that the Third 

Circuit  “retreat  from  [its]  heightened  ascertainability  requirement”  by 

eliminating the administrative feasibility prong). 

              2.      Our Decision in Brecher v. Republic of Argentina 

       Brecher  was  one  of  several  opinions  in  which  we  assessed  a  class  action 

initiated  by  holders  of  Argentinian  bonds  “[a]fter  Argentina  defaulted  on 

between $80 and $100 billion of sovereign debt in 2001.”  Brecher, 806 F.3d at 23 

(listing  prior  decisions).    The  district  court  originally  “certified  a  class  under  a 

continuous  holder  requirement,  i.e.,  the  class  contained  only  those  individuals 

who  []  possessed  beneficial  interests  in  a  particular  bond  series  issued  by  the 
                                               30
                                                                                   16‐1914‐cv 


Republic of Argentina from the date of the complaint [] through the date of final 

judgment.”  Id.   

       When  the  district  court  granted  summary  judgment  to  the  plaintiffs,  we 

vacated  in  part  after  finding  that  the  district  court’s  method  of  calculating 

aggregate  damages  had  likely  produced  impermissibly  inflated  awards.    See 

Seijas v. Republic of Argentina, 606 F.3d 53, 58–59 (2d Cir. 2010); Hickory Sec., Ltd. v. 

Republic of Argentina, 493 F. App’x 156, 160 (2d Cir. 2012) (summary order).  On 

remand,  the  district  court  “modif[ied]  the  class  definition  by  removing  the 

continuous  holder  requirement  and  expanding  the  class  to  all  holders  of 

beneficial  interests  in  the  relevant  bond  series[,]  without  limitation  as  to  time 

held.”  Brecher, 806 F.3d at 24.  The defendants appealed once again. 

       We  concluded  that,  without  the  continuous  holder  requirement,  the 

modified class  was unascertainable.    Id.  at 26.    We  first defined  the  elements  of 

ascertainability,  explaining  that  a  proposed  class:  (1) must  be  “sufficiently 

definite so that it is administratively feasible for the court to determine whether a 

particular individual is a member”; and (2) must be “defined by objective criteria 

that are administratively feasible,” such that “identifying its members would not 

require a mini‐hearing on the merits of each case.”  Id. at 24 (citations omitted).  



                                             31
                                                                                            16‐1914‐cv 


These  requirements  operate  in  harmony:  “the  use  of  objective  criteria  cannot 

alone  determine  ascertainability  when  those  criteria,  taken  together,  do  not 

establish  the  definite  boundaries  of  a  readily  identifiable  class.16”    Id.  at  25 

(footnote in original as n.2). 

       Turning  to  the  facts  of  the  case,  we  expressed  concern  that  the  class  was 

insufficiently bounded: 

                  The secondary market for Argentine bonds is active and 
                  has  continued  trading  after  the  commencement  of  this 
                  and  other  lawsuits. . . .    Further,  all  bonds  from  the 
                  same  series  have  the  same  trading  number  identifier 
                  (called  a  CUSIP/ISIN),  making  it  practically  impossible 
                  to  trace  purchases  and  sales  of  a  particular  beneficial 
                  interest.  Thus, when it becomes necessary to determine 
                  who  holds  bonds  that  fall  inside  (or  outside)  of  the 
                  class, it will be nearly impossible to distinguish between 
                  them  once  traded  on  the  secondary  market  without  a 
                  criterion as to time held. 

Id.  at  25–26  (citations  omitted).    We  concluded  that  “[t]his  case  presents  []  a 

circumstance  where  an  objective  standard—owning  a  beneficial  interest  in  a 

bond series without reference to time owned—is insufficiently definite to allow 



                                                        
        
16 “Of course, ‘identifiable’ does not mean ‘identified’; ascertainability does not require a 
complete  list  of  class  members  at  the  certification  stage.”    Brecher,  806  F.3d  at  25 n.2 
(citation omitted). 


                                                           32
                                                                                           16‐1914‐cv 


ready  identification  of  the  class  or  the  persons  who  will  be  bound  by  the 

judgment.”  Id. at 25 (footnote omitted). 

       As  this  summary  clarifies,  we  reached  our  decision  in  Brecher  by  asking 

whether  the  class  was  defined  by  objective  criteria  that  made  the  class’s 

membership  sufficiently  definite,  not  whether  the  class  was  administratively 

feasible.17    See,  e.g.,  id.  at  26  (“The  lack  of  a  defined  class  period . . .  makes  the 

modified class insufficiently definite as a matter of law.” (emphasis added)).  The 

opinion’s  language  about  “administrative  feasibility”  and  “mini‐hearings”  was 

not  strictly  part  of  the  holding,  and  was  not  intended  to  create  an  independent 

element  of  the  ascertainability  test;  rather,  that  language  conveyed  the  purpose 

underlying the operative requirements of definiteness and objectivity.  That is, a 

class  must  be  “sufficiently  definite  so  that  it  is  administratively  feasible  for  the 

court to determine whether a particular individual is a member”; a class must be 

“defined  by  objective  criteria”  so  that  it  will  not  be  necessary  to  hold  “a  mini‐




                                                        
        
  The Ninth Circuit highlighted this distinction in their survey of the circuit case law on 
17

ascertainability.    Briseno,  844  F.3d  at  1126 n.6  (“[A]dministrative  feasibility  played  no 
role  in  the  [Brecher]  decision,  which  instead  turned  on  the  principle  that  a  class 
definition must be objective and definite.”). 


                                                           33
                                                                                    16‐1914‐cv 


hearing  on  the  merits  of  each  case.”    Id.  at  24  (emphasis  added)  (citations 

omitted).   

       This interpretation finds further support in the district court cases we cited 

in Brecher’s articulation and application of the ascertainability standard.  Compare 

Bakalar  v.  Vavra,  237  F.R.D.  59,  65  (S.D.N.Y.  2006)  (declining  to  certify  a  class 

seeking  recovery  of  artworks  traceable  to  a  particular  estate—an  objective 

criterion—because the movants were unable to identify the specific artworks, and 

were  therefore  also  unable  to  identify  “the  owners,  possessors  or  individuals 

who participated in transfers of such works”), with Ebin v. Kangadis Food Inc., 297 

F.R.D.  561,  567  (S.D.N.Y.  2014)  (acknowledging  the  challenge  of  identifying 

individuals  who  purchased  a  particular  brand  of  olive  oil  during  the  class 

period,  but  finding  the  class  ascertainable  because  “ascertainability . . .  is 

designed  only  to  prevent  the  certification  of  a  class  whose  membership  is  truly 

indeterminable”  (emphasis  added)  (internal  quotation  marks  and  citations 

omitted)),  and  Charron  v.  Pinnacle  Grp.  N.Y.  LLC,  269  F.R.D.  221,  229  (S.D.N.Y. 

2010) (finding that ascertainability was satisfied because the proposed class was 

“defined  by  objective  criteria—namely,  whether  a  given  apartment  is  rent‐

regulated”  and  “owned  by  the  [defendant  corporation];  and  whether  the 



                                              34
                                                                                              16‐1914‐cv 


putative Class member is a tenant” on a fixed date—“thus allowing the Court to 

readily  identify  Class  members  without  needing  to  resolve  the  merits  of 

Plaintiffs’ claims”).18   

                   3.           Ascertainability and Rule 23 

        Having  concluded  that  our  decision  in  Brecher  did  not  create  an 

independent  administrative  feasibility  requirement,  we  now  consider  whether 

such  a  requirement  is  compulsory  under  Rule  23,  or  at  least  complementary  to 

the requirements enumerated therein.  We find that it is neither.  In pursuing this 

analysis, we are mindful that “[c]ourts are not free to amend [the Federal Rules 

                                                         
         
18 Weiner v. Snapple Beverage Corp., No. 07 CIV. 8742 (DLC), 2010 WL 3119452 (S.D.N.Y. 
Aug.  5,  2010),  which  was  also  cited  in  Brecher,  appears  to  have  treated  administrative 
feasibility as an independent requirement alongside objective criteria and definite class 
membership.    See  id.  at  *12  (finding  that  “Plaintiffs  []  failed  to  prove  that  it  would  be 
administratively  feasible  to  ascertain  the  members  of  the  putative  class”  because  “the 
process  of  verifying  class  members’  claims  would  be  extremely  burdensome  for  the 
court  or  any  claims  administrator”).    That  language  was  pure  dicta,  however:  the 
district court denied class certification on predominance grounds, see id. at *10–11, and 
discussed superiority and ascertainability only to show that, even if predominance had 
been  satisfied,  “potentially  serious  impediments  to  class  certification  [would]  remain,” 
id. at *12 (emphasis added). 
       In any event, our opinion in Brecher did not cite to Weiner’s fact‐based analysis.  
We  cited  only  to  Weiner’s  articulation  of  the  legal  standard  for  ascertainability,  which 
quoted  directly  from  Charron.    See  Weiner,  2010  WL  3119452,  at  *12  (quoting  Charron, 
269 F.R.D.  at  229).    Meanwhile,  Brecher  cited  approvingly  to  Ebin,  which  explicitly 
disagreed  with  Weiner’s  ascertainability  analysis.    See  Ebin,  297  F.R.D.  at  567  (Weiner 
“goes further than this Court is prepared to go, and, indeed, would render class actions 
against producers almost impossible to bring.”). 


                                                            35
                                                                                       16‐1914‐cv 


of Civil Procedure] outside the process Congress ordered.”  Amchem Prods., Inc. v. 

Windsor,  521  U.S.  591,  620  (1997).  “The  text”  of  Rule 23  thus  “limits  judicial 

inventiveness.”  Id. 

       The heightened ascertainability test, as articulated by the Third Circuit and 

endorsed by Appellants, treats administrative feasibility as an absolute standard: 

plaintiffs  must  provide  adequate  “assurance  that  there  can  be  ‘a  reliable  and 

administratively  feasible  mechanism  for  determining  whether  putative  class 

members  fall  within  the  class  definition.’”    Byrd,  784  F.3d  at  164–65  (quoting 

Hayes,  725  F.3d  at  355);  cf.  Mullins,  795  F.3d  at  663  (“When  administrative 

inconvenience is addressed as a matter of ascertainability, courts tend to look at 

the  problem  in  a  vacuum,  considering  only  the  administrative  costs  and 

headaches of proceeding as a class action.” (citation omitted)). 

       On its face, this test appears to duplicate Rule 23’s requirement that district 

courts consider “the likely difficulties in managing a class action.”19  Fed. R. Civ. 


                                                        
        
19  Certain  arguments  that  appeared  in  Appellants’  briefs  under  the  heading  of 
ascertainability are  properly construed as challenges  to superiority.  This  includes,  for 
example,  due  process  concerns  regarding  notice  to  absent  class  members.    See  Fed.  R. 
Civ. P. 23(c)(2)(B); Hecht v. United Collection Bureau, Inc., 691 F.3d 218, 222 (2d Cir. 2012) 
(“Absent  class  members  have  a  due  process  right  to  notice  and  an  opportunity  to  opt 
out of [certain types of] class litigation,” and “Rule 23 protects that right by providing a 
        
                                                           36
                                                                                                                                                                16‐1914‐cv 


P. 23(b)(3)(D).    This  apparent  redundancy  is  misleading,  however,  because  of  a 

key  difference  in  analytical  orientation.    Whereas  ascertainability  is  an  absolute 

standard,  manageability  is  a  component  of  the  superiority  analysis,  which  is 

explicitly  comparative  in  nature:  courts  must  ask  whether  “a  class  action  is 

superior  to  other  available  methods  for  fairly  and  efficiently  adjudicating  the 

controversy.”    Fed.  R.  Civ.  P. 23(b)(3)  (emphasis  added).    We  share  the  concern 

voiced  by  our  sister  circuits  that  heightened  ascertainability  and  superiority 

could  push  in  opposite  directions.    Though  a  court  may  not  ignore  concerns 

about  the  manageability  of  a  putative  class  action,  it  may  be  that  challenges  of 

administrative feasibility are most prevalent in cases “in which there may be no 

realistic  alternative  to  class  treatment,”  Briseno,  844  F.3d  at  1128  (agreeing  with 

Mullins,  795  F.3d  at  663–64),  underscoring  the  importance  of  a  comparative 

inquiry.    This  concern  is  particularly  acute  in  light  of  our  admonition  that 

“failure to certify an action under Rule 23(b)(3) on the sole ground that it would 

be  unmanageable  is  disfavored  and  should  be  the  exception  rather  than  the 

rule.”    In re  Visa  Check/MasterMoney  Antitrust  Litig.,  280  F.3d  124,  140  (2d  Cir. 


                                                                                                                                                                                                  
        
parallel  statutory  requirement  of  notice  and  the  opportunity  to  opt  out  for  classes 
certified under subdivision (b)(3).” (citations omitted)). 


                                                                                   37
                                                                                      16‐1914‐cv 


2001), overruled on other grounds by In re IPO, 471 F.3d at 39–40 (internal quotation 

marks and citation omitted).   

       The  proposed  administrative  feasibility  test  also  risks  encroaching  on 

territory belonging to the predominance requirement, such as classes that require 

highly  individualized  determinations  of  member  eligibility.    See,  e.g.,  Mazzei  v. 

The  Money  Store,  829  F.3d  260,  272  (2d  Cir.  2016)  (internal  quotation  marks 

omitted),  cert.  denied,  — U.S. —,  137  S. Ct.  1332  (2017).    Like  superiority, 

predominance  is  a  comparative  standard:  “Rule  23(b)(3)  []  does  not  require  a 

plaintiff  seeking  class  certification  to  prove  that  each  element  of  her  claim  is 

susceptible  to  classwide  proof.    What  the  rule  does  require  is  that  common 

questions  ‘predominate  over  any  questions  affecting  only  individual  [class] 

members.’”    Amgen  Inc.  v.  Conn.  Ret.  Plans  &  Tr.  Funds,  568  U.S.  455,  133  S.  Ct. 

1184,  1196  (2013)  (quoting  Fed.  R.  Civ.  P. 23(b)(3);  other  quotation  marks, 

citations, and alterations omitted). 

       We conclude that an implied administrative feasibility requirement would 

be inconsistent with the careful balance struck in Rule 23, which directs courts to 

weigh the competing interests inherent in any class certification decision.  Accord 

Briseno,  844  F.3d  at 1128  (“[A]  freestanding  administrative  feasibility 



                                               38
                                                                                         16‐1914‐cv 


requirement” would “have practical consequences inconsistent with the policies 

embodied in Rule 23.”); Mullins, 795 F.3d at 658 (“The policy concerns motivating 

the  heightened  ascertainability  requirement  are  better  addressed  by  applying 

carefully the explicit requirements of Rule 23(a) and especially (b)(3).”); Byrd, 784 

F.3d  at  177  (Rendell,  J.,  concurring)  (concluding  that  the  Third  Circuit’s 

“heightened ascertainability requirement . . . contravenes the purpose of Rule 23 

and . . .  disserves  the  public”);  see  also  Shaw,  124  Yale  L.J.  at 2366  (“Rule  23 

already safeguards the interests that the ascertainability requirement supposedly 

protects  and  adequately  guards  against  the  problems  that  the  requirement 

supposedly forestalls.”). 

       Our  decision  in  Brecher  did  not  create  an  administrative  feasibility 

requirement,  and  we  decline  to  adopt  one  now.    The  ascertainability 

requirement, as defined in this Circuit, asks district courts to consider whether a 

proposed  class  is  defined  using  objective  criteria  that  establish  a  membership 

with definite boundaries.  This modest threshold requirement will only preclude 

certification if a proposed class definition is indeterminate in some fundamental 

way.    If  there  is  no  focused  target  for  litigation,  the  class  itself  cannot  coalesce, 

rendering  the  class  action  an  inappropriate  mechanism  for  adjudicating  any 



                                                39
                                                                                       16‐1914‐cv 


potential  underlying  claims.    In  other  words,  a  class  should  not  be  maintained 

without  a  clear  sense  of  who  is  suing  about  what.    Ascertainability  does  not 

directly concern itself with the plaintiffs’ ability to offer proof of membership under 

a given class definition, an issue that is already accounted for in Rule 23.20 

                  4.          Application 

       The  district  court’s  analysis  in  the  Certification  Order  is  not  precisely 

consistent  with  the  ascertainability  standard  articulated  in  this  opinion.    The 

district court focused primarily on the types of feasibility concerns that we hold 

are  not  controlling  of  the  ascertainability  analysis,  and  effectively  addressed 

ascertainability  as  a  component  of  superiority.    312  F.R.D.  at  363–64.  

Nonetheless, the district court’s findings reflect an understanding that objective 

criteria would permit the identification of class members.  We agree. 
                                                        
        
20 This clarified conception of ascertainability supports, rather than supplants, the plain 
text  of  Rule 23.    As  we  noted  above  in  our  discussion  of  Brecher,  a  class  must  be 
“sufficiently definite” and “defined by objective criteria” so that “it is administratively 
feasible  for  the  court  to  determine  whether  a  particular  individual  is  a  member”  (a 
superiority concern) and so that “identifying [the class’s] members would not require a 
mini‐hearing  on  the  merits  of  each  case”  (a  predominance  concern).    Brecher,  806  F.3d 
at 24  (emphasis  added)  (citation  omitted).    So  understood,  the  ascertainability 
requirement merely gives name to a particularly vexing type of class defect that would 
cause a proposed class to founder on the shoals of predominance, superiority, or both.  
Ascertainability  provides  a  guiding  principle  for  the  otherwise  murky  analysis  of 
classes  that,  though  ostensibly  defined  by  objective  criteria,  nonetheless  present  fatal 
challenges of determinability. 


                                                           40
                                                                                  16‐1914‐cv 


      The  Classes  include  persons  who  acquired  specific  securities  during  a 

specific  time  period,  as  long  as  those  acquisitions  occurred  in  “domestic 

transactions.”    Id.  at 372.    These  criteria—securities  purchases  identified  by 

subject matter, timing, and location—are clearly objective.  The definition is also 

sufficiently definite: there exists a definite subset of Petrobras Securities holders 

who purchased those Securities in “domestic transactions”21 during the bounded 

class  period.    Appellants  vigorously  challenge  the  practicality  of  making  the 

domesticity  determination  for  each  putative  class  member,  but  as  we  explain 

above,  the  ascertainability  analysis  is  limited  to  narrower  question  of  whether 

those determinations are objectively possible. 

      Unlike  in  Brecher  or  the  cases  cited  therein,  neither  the  parties  nor  the 

properties that are the subject of this litigation are fundamentally indeterminate.  

Finding  no  error  in  the  district  court’s  conclusion  on  this  point,  we  reject 

Appellants’  contention  that  the  classes  defined  by  the  district  court  fail  on 

ascertainability grounds.  


                                                       
       
  As explained in the sections that follow, legal questions as to the “domesticity” of any 
21

given  transaction—and  the  resulting  individualized  determinations  of  class  member 
eligibility—go to the core of the predominance analysis, and are not properly analyzed 
as issues of ascertainability.   


                                                          41
                                                                                 16‐1914‐cv 


      C.     Predominance 

             1.     Legal Standard 

      A  district  court  may  only  certify  a  class  under  Federal  Rule  of  Civil 

Procedure  23(b)(3)  if  “questions  of  law  or  fact  common  to  class  members 

predominate  over  any  questions  affecting  only  individual  members.”  This 

“predominance”  requirement  is  satisfied  if:  (1) resolution  of  any  material “legal 

or  factual  questions . . .  can  be  achieved  through  generalized  proof,”  and 

(2) “these  [common]  issues  are  more  substantial  than  the  issues  subject  only  to 

individualized proof.”  Mazzei, 829 F.3d at 272 (quoting Myers, 624 F.3d at 547).     

      The  distinction  between  “individual”  and  “common”  questions  is  thus 

central to the predominance analysis.  As the Supreme Court has explained:  

             An  individual  question  is  one  where  “members  of  a 
             proposed class will need to present evidence that varies 
             from member to member,” while a common question is 
             one  where  “the  same  evidence  will  suffice  for  each 
             member  to  make  a  prima  facie  showing  or  the  issue  is 
             susceptible to generalized class‐wide proof.” 

Tyson Foods, Inc. v. Bouaphakeo, — U.S. —, 136 S. Ct. 1036, 1045 (2016) (alteration 

omitted) (quoting 2 William B. Rubenstein, Newberg on Class Actions § 4:50, at 

196–97 (5th ed. 2012)).  




                                            42
                                                                                    16‐1914‐cv 


       The  predominance  inquiry  is  a  core  feature  of  the  Rule  23(b)(3)  class 

mechanism,  and  is  not  satisfied  simply  by  showing  that  the  class  claims  are 

framed by the common harm suffered by potential plaintiffs.  Amchem Prods., 521 

U.S. at 623–24 (noting that “predominance criterion is far more demanding” than 

the  “commonality”  requirement  under  Rule 23(a));  see  also  Johnson  v.  Nextel 

Commc’ns Inc., 780 F.3d 128, 138 (2d Cir. 2015).  Where individualized questions 

permeate  the  litigation,  those  “fatal  dissimilarit[ies]”  among  putative  class 

members  “make  use  of  the  class‐action  device  inefficient  or  unfair.”    Amgen, 

133 S. Ct. at 1197 (citation omitted); see also 7AA Charles Alan Wright & Arthur 

R.  Miller,  Federal  Practice  and  Procedure  § 1778,  at  141  (3d  ed.  2005).  (“[W]hen 

individual rather than common issues predominate, the economy and efficiency 

of  class‐action  treatment  are  lost  and.  .  .  the  risk  of  confusion  is  magnified.” 

(footnote omitted)).   

       The  predominance  inquiry  mitigates  this  risk  by  “ask[ing]  whether  the 

common, aggregation‐enabling, issues in the case are more prevalent or important 

than  the  non‐common,  aggregation‐defeating,  individual  issues.”    Tyson  Foods, 

136 S. Ct. at 1045 (emphasis added) (quoting Rubenstein, supra, at 195–96); see also 

id.  (The  “inquiry  tests  whether  proposed  classes  are  sufficiently  cohesive  to 



                                             43
                                                                                 16‐1914‐cv 


warrant  adjudication  by  representation.”  (quoting  Amchem  Prods.,  521  U.S.  at 

623)).  For this reason, the Supreme Court has emphasized district courts’ “duty 

to take a ‘close look’ at whether common questions predominate over individual 

ones.”  Comcast Corp. v. Behrend, — U.S. —, 133 S. Ct. 1426, 1432 (2013) (quoting 

Amchem Prods., 521 U.S. at 615); see also Tyson Foods, 136 S. Ct. at 1045 (2016) (The 

predominance  requirement  “calls  upon  courts  to  give  careful  scrutiny  to  the 

relation  between  common  and  individual  questions  in  a  case.”  (emphasis 

added)).    This  analysis  is  “more  []  qualitative  than  quantitative,”  Rubenstein, 

supra, at 197 (footnote omitted), and must account for the nature and significance 

of  the  material  common  and  individual  issues  in  the  case,  see  Roach,  778  F.3d 

at 405.   

             2.     Application 

       A  proper  assessment  of  predominance  in  this  action  involves  two 

predicate  questions  about  the  role  of  Morrison  inquiries.    First,  is  the 

determination  of  domesticity  material  to  Plaintiffs’  class  claims?    See  Amchem 

Prods.,  521  U.S.  at  623  (explaining  that  predominance  “trains  on  the  legal  or 

factual  questions  that  qualify  each  class  member’s  case  as  a  genuine 

controversy”).  If so, is that determination “susceptible to generalized class‐wide 

proof” such that it represents a “common” question rather than an “individual” 
                                            44
                                                                                      16‐1914‐cv 


one?    Tyson  Foods,  136  S.  Ct.  at  1045  (internal  quotation  marks  and  citation 

omitted).    We  find  that  the  district  court  failed  to  meaningfully  address  the 

second  question.    That  omission  was  an  error  of  law,  and  we  vacate  the 

certification decision on that basis.  Only by answering both predicate questions 

can  the  district  court  properly  assess  whether,  in  the  case  as  a  whole,  common 

issues  are  “more  prevalent  or  important”  than  individual  ones.    Id.  (citation 

omitted). 

       With regard to the first question, “Morrison makes clear that [determining] 

whether [federal securities law] applies to certain conduct is a ‘merits’ question.”  

Absolute  Activist,  677  F.3d  at  67  (quoting  Morrison,  561  U.S.  at  254).    In  other 

words,  a  putative  class  member  only  has  a  viable  cause  of  action  if  the  specific 

Petrobras  Securities  sued  upon  were  purchased  in  a  qualifying  “domestic 

transaction.”    City  of  Pontiac,  752 F.3d  at 179;  see  also  Morrison,  561  U.S.  at  273 

(holding  that  securities  fraud  claims  that  lack  a  domestic  connection  must  be 

dismissed for “fail[ure] to state a claim on which relief can be granted”).  

       The  district  court  clearly  recognized  Morrison’s  importance  because  the 

class  definitions  import  Morrison’s  unelaborated  legal  standard,  namely  that 

Petrobras  Securities  must  have  been  purchased  in  “domestic  transactions.”    See 



                                               45
                                                                                          16‐1914‐cv 


Certification  Order,  312 F.R.D.  at  372.    Indeed,  it  appears  that  the  district  court 

consciously  sought  to  certify  encompassing  classes  that  would  extend  as  far  as 

Morrison  allows.  See  id.  at  364  (rejecting  a  proposed  limitation  to  the  class 

definition  because  it  “would  cut  off  purchasers  who  have  valid  claims  under 

Morrison’s second prong”).  When it came to predominance, however, the district 

court did not mention Morrison at all.  The court found that predominance was 

satisfied,  explaining  that,  “with  the  exception  of  reliance[22]  and  damages, 

plaintiffs’ claims rest almost exclusively on class‐wide questions of law and fact 

centered around” Petrobras’s alleged misconduct “and the effects of these actions 

and events on the market.”  Id. at 364.  The court proceeded to discuss reliance 

and damages in great detail, id. at 364–72, but made no mention of Morrison.23   




                                                        
        
   As  discussed  in  greater  detail  below,  the  Exchange  Act  claims  include  a  reliance 
22

element  that  must  be  satisfied  on  an  individual  basis  unless  the  plaintiffs  establish  a 
class‐wide  presumption  of  reliance  under  the  “fraud  on  the  market”  theory.    See 
Discussion Section III.A, infra. 
   The  district  court  did  address  Morrison‐related  issues  when  analyzing  superiority.  
23

Certification  Order,  312 F.R.D.  at 363–64.    Notably,  the  district  court  expressed  its 
“confiden[ce]  that  the  Morrison  determination  is  administratively  feasible.”    Id.  at 364.  
We  are  unable  to  transplant  those  findings  into  the  predominance  context,  however, 
because  of  substantive  differences  among  the  three  inquiries.    See  Discussion 
Section II.B.3, supra.   


                                                           46
                                                                                      16‐1914‐cv 


       The  Certification  Order  is  susceptible  to  two  possible  readings:  either  the 

district court implicitly held that Morrison inquiries constituted a common issue, 

or the court simply sidestepped the question.  Either way, given the nature of the 

Morrison  inquiries  at  issue,  the  district  court  cannot  be  said  to  have  “give[n] 

careful scrutiny to the relation between [the] common and individual questions” 

central to this case.  See Tyson Foods, 136 S. Ct. at 1045. 

       On the available record, the investigation of domesticity appears to be an 

“individual  question”  requiring  putative  class  members  to  “present  evidence 

that varies from member to member.”  Id. (citation omitted).  As discussed above, 

a  plaintiff  may  demonstrate  the  domesticity  of  a  particular  transaction  by 

producing  evidence  “including,  but  not  limited  to,  facts  concerning  the 

formation of the contracts, the placement or purchase orders, the passing of title, 

or the exchange of money.”  Absolute Activist, 677 F.3d at 70; see also Discussion 

Section II.A, supra.  These transaction‐specific facts are not obviously “susceptible 

to [] class‐wide proof,”24 nor did Plaintiffs suggest a form of representative proof 



                                                        
        
  As did the district court, we reject Plaintiff’s argument that a securities transaction is 
24

“domestic”  under  Morrison  and  Absolute  Activist  if  it  settles  through  the  DTC.    See 
December 2015 Order, 150 F. Supp. 3d at 342.  See generally Br. of the Depository Tr. Co. as 
        
                                                           47
                                                                                                                                                                16‐1914‐cv 


that would answer the question of domesticity for individual class members.  See 

Tyson  Foods,  136  S.  Ct.  at  1045–46  (explaining  that  class  plaintiffs  may  rely  on 

representative  samples  to  prove  class‐wide  liability  where  they  can  show  “that 

each class member could have relied on that sample to establish liability if he or 

she had brought an individual action”).   

       In  cases  that  have  applied  Morrison  and  Absolute  Activist—including  the 

district  court’s  own  experience  adjudicating  Petrobras‐specific  inquiries—

factfinders  have  considered  various  types  of  evidence  offered  to  prove  the 

domesticity  of  various  types  of  transactions.    See,  e.g.,  Loginovskaya,  764  F.3d 

at 274–75  (finding  that  domestic  wire  transfers  failed  to  satisfy  Absolute  Activist 

because  they  were  “actions  needed  to  carry  out  the  transactions,  and  not  the 

transactions  themselves”);  In  re  Petrobras  Sec.  Litig.,  152  F.  Supp.  3d  186,  193 

(S.D.N.Y.  2016)  (explaining  that  the  high‐level  documentation  provided  by 

various plaintiffs was insufficient to plead a domestic transaction); December 2015 

Order, 150 F. Supp. 3d at 340–41 (finding that two proposed class representatives 

failed to plead domestic transactions in Petrobras Notes). 


                                                                                                                                                                                                  
        
Amicus Curiae Not in Support of Any Party, ECF No. 293 (describing the DTC’s history 
and its procedures for settling securities transactions). 


                                                                                   48
                                                                                  16‐1914‐cv 


      The  district  court  suggested  that  the  pertinent  locational  details  for  each 

transaction  are  likely  to  be  found  in  the  “record[s]  routinely  produced  by  the 

modern  financial  system,”  and  “are  highly  likely  to  be  documented  in  a  form 

susceptible to the bureaucratic processes of determining who belongs to a Class.”  

Certification Order, 312 F.R.D. at 364.  Even if that fact is true, however, it does not 

obviate the need to consider the plaintiff‐specific nature of the Morrison inquiry.   

      The  two  approved  class  representatives  with  Notes‐based  claims  were 

both  located  in  the  United  States,  placed  their  Notes  purchase  orders  in  the 

United  States,  and  procured  their  securities  directly  from  United  States 

underwriters  as  part  of  the  initial  Notes  Offerings.    See  December  2015  Order, 

150 F. Supp. 3d at 340.  Appellants argue that those transactions are the easy case.  

As  the  Underwriter  Defendants  observe,  the  Classes  as  currently  defined 

potentially  “include[]  numerous  foreign  and  domestic  entities  that  purchased 

securities from other foreign and domestic entities, possibly through foreign and 

domestic intermediaries, using different methods, under different circumstances, 

and  reflected  in  different  types  of  records  (assuming  any  records  of  the 

purchases exist at all).”  Underwriter Defs.’ Br. at 3.   




                                            49
                                                                               16‐1914‐cv 


      Significantly,  the  Classes  include  investors  who  purchased  Notes  in  the 

initial  Offerings,  as  well  as  investors  who  purchased  their  Notes  on  the 

secondary  market.    See  Certification  Order,  312  F.R.D.  at  372.    Aftermarket 

purchasers asserting claims under Sections 11 and 15 of the Securities Act must 

not  only  establish  that  they  acquired  their  Notes  in  a  domestic  secondary 

transaction,  but  must  also  show  that  the  particular  Notes  they  acquired  are 

“traceable to” one of the U.S.‐registered Offerings.  See id.  The Certification Order 

offers no indication that the district court considered the ways in which evidence 

of domesticity might vary in nature or availability across the many permutations 

of transactions in Petrobras Securities.  

      The  need  for  Morrison  inquiries  nominally  presents  a  common  question 

because  the  need  to  show  a  “domestic  transaction”  applies  equally  to  each 

putative  class  member.    However,  Plaintiffs  bear  the  burden  of  showing  that, 

more  often  than  not,  they  can  provide  common  answers.    Amgen,  133  S. Ct. 

at 1196.  In this case, the potential for variation across putative class members—

who sold them the relevant securities, how those transactions were effectuated, 

and what forms of documentation might be offered in support of domesticity—

appears  to  generate  a  set  of  individualized  inquiries  that  must  be  considered 



                                             50
                                                                                   16‐1914‐cv 


within  the  framework  of  Rule 23(b)(3)’s  predominance  requirement.    See  Tyson 

Foods,  136  S. Ct.  at  1045–46  (explaining  that  “[a]n  individual  question  is  one 

where  members  of  a  proposed  class  will  need  to  present  evidence  that  varies 

from member to member . . . .” (internal quotation marks and citation omitted)). 

       Consider, for instance, the Supreme Court’s recent Amgen decision, which 

similarly  involved  class  claims  under  Section  10(b)  the  Exchange  Act.  

133 S. Ct. 1184.    Such  claims  require  a  showing  that  the  defendants  made  a 

“material  misrepresentation  or  omission.”    Id.  at  1195.    Materiality—like 

domesticity—is thus an “essential predicate” of an Exchange Act claim.  Id.  The 

Amgen  Court  held,  however,  that  proof  of  materiality  was  not  required  for  the 

purpose of satisfying predominance at the class certification stage.  Id.  Because 

materiality  is  determined  objectively  from  the  perspective  of  the  “‘reasonable 

investor,’  materiality  can  be  proved  through  evidence  common  to  the  class.”    Id. 

(emphasis added) (quoting TSC Industries, Inc. v. Northway, Inc., 426 U.S. 438, 445 

(1976)).    “In  no  event  will  the  individual  circumstances  of  particular  class 

members  bear  on  the  [materiality]  inquiry.”    Id.  at  1191.    “Consequently, 

materiality  is  a  common  question  for  purposes  of  Rule 23(b)(3).”    Id.  at 1196 

(internal quotation marks, alteration, and citation omitted).   



                                             51
                                                                                     16‐1914‐cv 


       In the present action, by contrast, it cannot be said that the class members’ 

Morrison  inquiries  will  “prevail  or  fail  in  unison.”    Id.    The  district  court  has 

already  adjudicated  several  individualized  Morrison  inquiries,  preserving  some 

plaintiffs’  claims  and  dismissing  others.    See  Discussion  Section II.A.2,  supra.  

“[W]ithout  class‐wide  evidence”  of  domesticity,  “the  fact‐finder  would  have  to 

look at every class member’s [transaction] documents to determine who did and 

who did not have a valid claim.”  Mazzei, 829 F.3d at 272 (citing Wal‐Mart Stores, 

Inc.  v.  Dukes,  564  U.S.  338,  350  (2011))  (affirming  a  finding  that  predominance 

was  not  satisfied  because  the  class  claims  turned  on  individualized 

determinations  of  privity).    The  predominance  analysis  must  account  for  such 

individual  questions,  particularly  when  they  go  to  the  viability  of  each  class 

member’s claims.25 




                                                        
        
   An  instructive example may be found  in  Myers v.  Hertz Corporation, a case  in  which 
25

the  class  claims  turned  on  a  “complex,  disputed  issue”  and  “a  number  of  subsidiary 
questions”  concerning  employee  exemptions  under  the  Fair  Labor  Standards  Act.  
624 F.3d  at  548.    We  cautioned  that  “the  predominance  requirement  [will  only  be] 
satisfied[] if the plaintiffs can show that some of [those] questions can be answered with 
respect to the members of the class as a whole through generalized proof and that those 
common  issues  are  more  substantial  than  individual  ones.”    Id.  at  549  (internal 
quotation marks and citations omitted). 


                                                           52
                                                                                    16‐1914‐cv 


       Finally,  we  emphasize  that  district  courts  are  authorized  to  implement 

management strategies tailored to the particularities of each case.  In addition to 

modifying class definitions and issuing class‐wide rulings, district courts can, for 

example, bifurcate the proceedings to home in on threshold class‐wide inquiries; 

sever  claims  not  properly  adjudicated  on  a  class‐wide  basis  to  isolate  key 

common  issues;  or  certify  subclasses  that  separate  class  members  into  smaller, 

more  homogenous  groups  defined  by  common  legal  or  factual  questions.26    See 

Fed. R. Civ. P. 23(c)(4), (c)(5); see also In re Nassau Cty. Strip Search Cases, 461 F.3d 

219,  227  (2d  Cir.  2006);  In  re  Visa  Check,  280  F.3d  at  141  (summarizing  various 

class action “management tools” and collecting cases).  While these options need 

not  necessarily  be  exercised  or  even  planned  for  prior  to  class  certification,  the 

possibility  of  post‐certification  procedural  tailoring  does  not  attenuate  the 

obligation to take a “close look” at predominance when assessing the motion for 

certification itself. 

       For the foregoing reasons, we vacate the district court’s certification of the 

Classes insofar as they include all otherwise eligible class members who acquired 
                                                        
        
   For  instance,  the  district  court  might  certify  a  subclass—or  a  separate  class—of 
26

Petrobras  ADS  holders  who  purchased  their  securities  on  the  NYSE,  or  of  Petrobras 
Noteholders who acquired their Notes directly through one of the initial Offerings. 


                                                           53
                                                                                           16‐1914‐cv 


their Securities in “domestic transactions.”  We take no position as to whether, on 

remand, the district court might properly certify one or more classes that capture 

some  or  all  of  the  Securities  holders  who  fall  within  the  Classes  as  currently 

defined.27    Our  purpose  is  merely  to  outline  the  contours  of  the  robust 

predominance inquiry that Rule 23 demands.  We leave the adjudication thereof 

to the district court in the first instance. 


III.   “Fraud on the Market” and the Presumption of Reliance 

       The  second  issue  on  appeal  concerns  the  district  court’s  finding  that  the 

Exchange Act Class was entitled to a presumption of class‐wide reliance on the 

market  price  of  Petrobras’s  ADS  and  Notes.    In  reaching  that  conclusion,  the 

district  court  found  that  Plaintiffs  satisfied  their  burden  of  showing  that  the 

Petrobras Securities traded in efficient markets, as required under the “fraud on 

                                                        
        
27  Moreover,  our  analysis  is  limited  to  the  current  record,  and  should  not  be  taken  as 
expressing  an  opinion  on  the  wide  range  of  conceivable  circumstances  in  which 
plaintiffs may assert class claims in connection with foreign‐issued securities that do not 
trade  on  a  domestic  exchange.    For  instance,  a  district  court  might  find  that  the 
transaction  records  for  a  particular  security  among  particular  parties  display  certain 
common  indicia  of  domesticity.    Class  plaintiffs  may  propose  a  mechanism  for 
assembling a representative sample of the manner in which a given security will trade, 
with an emphasis on the domesticity factors highlighted in Absolute Activist.  A district 
court  could  also  carefully  weigh  the  relationship  between  common  and  individual 
questions  in  the  case  and  determine  that  any  variation  across  plaintiffs  is,  on  balance, 
insufficient to defeat predominance. 


                                                           54
                                                                                      16‐1914‐cv 


the market” theory established in Basic Inc. v. Levinson, 485 U.S. 224 (1988).  The 

Petrobras Defendants challenge that finding, arguing that the district court erred 

in the relative weight it assigned to the parties’ competing evidence.  We find no 

error  of  law  in  the  district  court’s  blended  consideration  of  direct  and  indirect 

evidence  of  market  efficiency,  nor  do  we  find  any  clear  error  in  the  district 

court’s factual analysis.  We therefore affirm as to this issue. 


       A.         The “Fraud on the Market” Theory 

                  1.          Legal Standard 

       Plaintiffs  alleging  claims  under  Section 10(b)  of  the  Exchange  Act  must 

prove  “(1) a  material  misrepresentation  or  omission  by  the  defendant; 

(2) scienter; (3) a connection between the misrepresentation or omission and the 

purchase  or  sale  of  a  security;  (4)  reliance  upon  the  misrepresentation  or 

omission;  (5) economic  loss;  and  (6) loss  causation.”    Halliburton  Co.  v.  Erica  P. 

John Fund, Inc. (“Halliburton II”28), — U.S. —, 134 S. Ct. 2398, 2407 (2014) (citation 

omitted).  The key element for the purpose of this appeal is reliance, the element 




                                                        
        
   The  case  commonly  referred  to  as  “Halliburton  I”  is  Erica  P.  John  Fund,  Inc.  v. 
28

Halliburton Co., 563 U.S. 804 (2011). 


                                                           55
                                                                                     16‐1914‐cv 


that establishes a sufficient “connection between a defendant’s misrepresentation 

and a plaintiff’s injury.”  Id. (citation omitted). 

       On  its  face,  the  reliance  element  would  appear  to  preclude  class 

certification  on  predominance  grounds:  “[e]ach  plaintiff  would  have  to  prove 

reliance  individually,”  with  the  result  that  “common  issues  would  not 

‘predominate’ over individual ones.”  Id. at 2416 (citation omitted).  The Supreme 

Court  resolved  that  tension  almost  three  decades  ago  in  Basic  Inc.  v.  Levinson, 

reasoning  that  “[a]n  investor  who  buys  or  sells  stock  at  the  price  set  by  the 

market  does  so  in  reliance  on  the  integrity  of  that  price,”  and  so  “an  investor’s 

reliance  on  any  public  material  misrepresentations  []  may  be  presumed  for 

purposes of a Rule 10b–5 action.”  485 U.S. at 247 (emphasis added). 

       In  2014,  the  Court  affirmed  the  continued  vitality  of  the  “fraud  on  the 

market”  theory,  and  clarified  that  the  so‐called  “Basic  presumption  actually 

incorporates two constituent presumptions:” 

              First,  if  a  plaintiff  shows  that  the  defendant’s 
              misrepresentation was public and material and that the 
              stock  traded  in  a  generally  efficient  market,  he  is 
              entitled  to  a  presumption  that  the  misrepresentation 
              affected the stock price. 
              Second, if the plaintiff also shows that he purchased the 
              stock at the market price during the relevant period, he 
              is  entitled  to  a  further  presumption  that  he  purchased 

                                              56
                                                                                         16‐1914‐cv 


                the  stock  in  reliance              on     the     defendant’s 
                misrepresentation. 

Halliburton  II,  134  S.  Ct.  at  2414.    If  a  putative  class  successfully  establishes  the 

Basic  presumption,  “defendants  must  be  afforded  an  opportunity . . .  to  defeat 

the presumption through evidence that [the] alleged misrepresentation [at issue 

in the plaintiffs’ legal claim] did not actually affect the market price of the stock.”  

Id. at 2417. 

                2.    Market Efficiency and the Cammer Factors 

       “The  fraud‐on‐the‐market  theory  rests  on  the  premise  that  certain  well 

developed markets are efficient processors of public information,” meaning that 

“the  ‘market  price  of  shares’  will  ‘reflect  all  publicly  available  information.’”  

Amgen, 133 S. Ct. at 1192 (quoting Basic, 485 U.S. at 246 (alteration omitted)).   

       This  Court  “has  not  adopted  a  test  for  the  market  efficiency  of  stocks  or 

bonds.”    Teamsters  Local  445  Freight  Div.  Pension  Fund  v.  Bombardier  Inc., 

546 F.3d 196,  204  n.11  (2d  Cir.  2008).    A  test  based  on  the  so‐called  “Cammer 

factors” has been “routinely applied by district courts considering the efficiency 

of  equity  markets,”  and  has  also  been  applied,  in  modified  form,  “to  bond 

markets with a recognition of the differences between the manner in which debt 

bonds  and  equity  securities  trade.”    Id.;  see  also  Cammer  v.  Bloom,  711  F. Supp. 


                                                57
                                                                                    16‐1914‐cv 


1264,  1286–87  (D.N.J.  1989)  (articulating  five  factors);  Krogman  v.  Sterritt, 

202 F.R.D. 467, 478 (N.D. Tex. 2001) (describing three additional factors that are 

commonly included in Cammer analyses); In re Enron Corp. Sec., 529 F. Supp. 2d 

644,  747–49  (S.D.  Tex.  2006)  (applying  the  Cammer  factors  in  modified  form  to 

debt securities). 

       All  but  one  of  the  Cammer  factors  examine  indirect  indicia  of  market 

efficiency  for  a  particular  security,  such  as  high  trading  volume,  extensive 

analyst  coverage,  multiple  market  makers,  large  market  capitalization,  and  an 

issuer’s  eligibility  for  simplified  SEC  filings.    The  fifth  Cammer  factor,  however, 

invites plaintiffs to submit direct evidence, consisting of “empirical facts showing 

a cause and effect relationship between unexpected corporate events or financial 

releases and an immediate response in the stock price.”  Cammer, 711 F. Supp. at 

1287; see also Halliburton II, 134 S. Ct. at 2415 (“[P]laintiffs [] can and do introduce 

evidence  of  the  existence  of  price  impact  in  connection  with  ‘event  studies’—

regression  analyses  that  seek  to  show  that  the  market  price  of  the  defendant’s 

stock  tends  to  respond  to  pertinent  publicly  reported  events.”  (citation  and 

emphasis omitted)). 




                                              58
                                                                                    16‐1914‐cv 


       B.     Application 

       At  the  outset,  the  Petrobras  Defendants  assert  an  error  of  law:  they 

challenge  the  district  court’s  purported  holding  that  Plaintiffs  were  entitled  to 

the Basic presumption based solely on their indirect evidence of market efficiency.  

This  argument  mischaracterizes  the  district  court’s  analysis.    True,  the  court 

noted  that  “Petrobras  was  one  of  the  largest  and  most‐analyzed  firms  in  the 

world throughout the Class Period,” and explained that in instances where “the 

indirect [Cammer] factors overwhelmingly describe a large and well‐functioning 

market  for  Petrobras  securities,  common  sense  suggests  that  the  market  would 

materially  react  to  material  disclosures.”    Certification  Order,  312 F.R.D.  at  367.  

The  opinion  did  not  stop  there,  however.    The  court  proceeded  with  an 

“involved  analysis”  of  Plaintiffs’  empirical  evidence—which  Defendants 

disputed as to “almost every aspect”—and “ultimately conclude[d] that plaintiffs 

[had] satisfied the fifth Cammer factor.”  Id.; see also id. at 367–71.  Anything to the 

contrary was, at most, a holding in the alternative.  We therefore decline to reach 

the  Petrobras  Defendants’  legal  question—whether  plaintiffs  may  satisfy  the 

Basic  presumption  without  any  direct  evidence  of  price  impact—because  the 

issue is not squarely presented for our review.   



                                             59
                                                                                 16‐1914‐cv 


      Having  confirmed  the  existence  of  Plaintiffs’  direct  evidence  of  market 

efficiency,  we  turn  to  the  Petrobras  Defendants’  attack  on  the  quality  of  that 

evidence.    They  argue,  first,  that  the  district  court  gave  undue  weight  to 

Plaintiffs’  empirical  test,  which  measured  the  magnitude  of  responsive  price 

changes  in  Petrobras  Securities  without  considering  the  direction  of  those 

changes,  and  second,  that  the  district  court  unduly  discounted  Defendants’ 

rebuttal evidence.  We find these arguments unpersuasive. 

      In the class certification proceedings, the parties’ “experts [] sparred over 

whether  any  direct  evidence  of  [Cammer’s]  fifth  factor  existed.”    Id.  at 367.  

Plaintiffs’ expert ran multiple event studies and reported that “there were more 

likely  to  be  big  price  movements  on  days  when  important  Petrobras  events 

occurred,  demonstrating  [that]  the  markets  in  Petrobras  securities  were 

responsive  to  new  information.”    Id.  at  367–68.    Defendants  responded  with 

numerous  challenges  to  “the  execution  and  the  sufficiency”  of  that  test.    Id. 

at 368.  They specifically criticized the test’s failure to examine directionality, that 

is, “whether the price of a security moved up or down as expected based on the 

precipitating market event.”  Id. at 369; see also id. at 370 (describing the defense 

expert’s position that “in an efficient market, the price of a security should always 



                                            60
                                                                                    16‐1914‐cv 


move  in  response  to  the  release  of  new  value‐relevant  information  that  is 

materially  different  from  expectations”).    Plaintiffs’  expert  conducted 

supplementary  analyses  of  directional  price  impact,  but  the  district  court 

accorded  them  “only  limited  weight”  after  Defendants  highlighted  certain 

methodological flaws.  Id. at 369–70.  As to the non‐directional analysis, the court 

declined to “let the perfect become the enemy of the good”: 

               In  this  case,  where  the  indirect  Cammer  factors  lay  a 
               strong  foundation  for  a  finding  of  efficiency,  a 
               statistically  significant  showing  that  statistically 
               significant  price  returns  are  more  likely  to  occur  on 
               event  dates  is  sufficient  as  direct  evidence  of  market 
               efficiency and thereby to invoke Basic’s presumption of 
               reliance at the class certification stage. 

Id. at 371. 

       We  find  that  the  district  court’s  conclusion  “falls  within  the  range  of 

permissible  decisions.”    Roach,  778 F.3d  at  405  (citation  omitted).    The  district 

court  properly  declined  to  view  direct  and  indirect  evidence  as  distinct 

requirements,  opting  instead  for  a  holistic  analysis  based  on  the  totality  of  the 

evidence  presented.    See,  e.g.,  In  re  JPMorgan  Chase  &  Co.  Sec.  Litig., 

No. 12 CIV. 03852  (GBD),  2015  WL  10433433,  at  *7  (S.D.N.Y.  Sept.  29,  2015) 

(“Defendants’  criticisms  of  Plaintiffs’  event  study  distract[]  from  the  central 



                                             61
                                                                                        16‐1914‐cv 


question:  Does  the  weight  of  the  evidence  tip  in  favor  of  the  finding  that  the 

market for JPMorgan’s common stock was efficient during the Class Period?”). 

       The Petrobras Defendants’ contentions on appeal amount to an intensified 

reformulation  of  the  claim  we  bypassed  above:  not  only  should  putative  class 

plaintiffs be required to offer direct evidence of market efficiency, they argue, but 

the evidence must specifically consist of empirical data showing that the price of 

the  relevant  securities  predictably  moved  up  in  response  to  good  news  and 

down  in  response  to  bad  news.    The  gravamen  of  their  claim  is  that  plaintiffs 

would  only  be  entitled  to  the  Basic  presumption  after  making  a  substantial 

showing  of  market  efficiency  based  on  directional  empirical  evidence  alone, 

irrespective of any other evidence they may have offered.29 

       We  reject  this  proposition.    In  short,  the  Petrobras  Defendants  are 

attempting  to  relabel  a  sufficient  condition  as  a  necessary  one.    We  noted  in 

Bombardier that “[a]n event study that correlates the disclosures of unanticipated, 


                                                        
        
29 The Petrobras Defendants’ arguments focus on the class certification stage, but a class, 
once  certified,  bears  the  burden  of  establishing  the  Basic  presumption  at  trial.    See 
Halliburton II, 134 S. Ct. at 2414.  It would be a strange standard indeed that imposed a 
stricter burden for class certification than on the final merits adjudication.  Presumably, 
then, the Petrobras Defendants would require that direct evidence take precedence over 
indirect evidence both at the certification stage and with the ultimate finder of fact. 


                                                           62
                                                                                     16‐1914‐cv 


material  information  about  a  security  with  corresponding  fluctuations  in  price 

has  been  considered  prima  facie  evidence  of  the  existence  of  such  a  causal 

relationship.”    Bombardier,  546 F.3d at  207–08  (citing  In  re  Xcelera.com  Sec.  Litig., 

430  F.3d  503,  512–14,  516  (1st  Cir.  2005)).    We  never  suggested,  however,  that 

such evidence was the only way to prove market efficiency; indeed, we explicitly 

declined  to  adopt  any  particular  “test  for  the  market  efficiency  of  stocks  or 

bonds.”  Id. at 204 n.11.   

       The Supreme Court has similarly declined to define a precise evidentiary 

standard for market efficiency, but the Court’s opinions consistently suggest that 

the burden is not an onerous one.  See Halliburton II, 134 S. Ct. at 2410 (“Even the 

foremost  critics  of  the  efficient‐capital‐markets  hypothesis  acknowledge  that 

public  information  generally  affects  stock  prices,”  and  so  “[d]ebates  about  the 

precise  degree  to  which  stock  prices  accurately  reflect  public  information  are  [] 

largely beside the point.”); id. at 2417 (Ginsburg, J., concurring) (interpreting the 

holding  in  Halliburton II  as  “impos[ing]  no  heavy  toll  on  securities‐fraud 

plaintiffs  with  tenable  claims”);  Amgen,  133  S. Ct.  at  1192  (“[I]t  is  reasonable  to 

presume  that  most  investors . . .  will  rely  on  [a]  security’s  market  price  as  an 

unbiased assessment of the security’s value in light of all public information.”); 



                                              63
                                                                                   16‐1914‐cv 


Basic,  485 U.S.  at  246 n.24  (“For  purposes  of  accepting  the  presumption  of 

reliance . . . ,  we  need  only  believe  that  market  professionals  generally  consider 

most publicly announced material statements about companies, thereby affecting 

stock  market  prices.”);  see  also  id.  at  246  (“The  presumption  is  supported  by 

common sense and probability.”). 

       The  Petrobras  Defendants’  proposed  evidentiary  hierarchy  unreasonably 

discounts the potential probative value of indirect evidence of market efficiency.  

As noted above, all but one of the widely used Cammer factors focus on elements 

that  would  logically  appear  in,  or  contribute  to,  an  efficient  securities  market.  

Those factors would add little to the Basic analysis if courts only ever considered 

them after finding a strong showing based on direct evidence alone.   

       Indeed, indirect evidence is particularly valuable in situations where direct 

evidence does not entirely resolve the question.  Event studies offer the seductive 

promise  of  hard  numbers  and  dispassionate  truth,  but  methodological 

constraints limit their utility in the context of single‐firm analyses.  See generally 

Alon  Brav  &  J.  B.  Heaton,  Event  Studies  in  Securities  Litigation:  Low  Power, 

Confounding Effects, and Bias, 93 Wash. U. L. Rev. 583 (2015); see also id. at 588 n.11 

(collecting  academic  criticism  of  single‐firm  event  studies).    Notably,  small 



                                             64
                                                                                             16‐1914‐cv 


sample  sizes  may  limit  statistical  power,  meaning  that  only  very  large‐impact 

events  will  be  detectable.30    See  id.  at  589–605.    In  addition,  it  can  be  extremely 

difficult  to  isolate  the  price  impact  of  any  one  piece  of  information  in  the 

presence  of  confounding  factors,  such  as  other  simultaneously  released  news 

about  the  company,  the  industry,  or  the  geographic  region.    See  id.  at  605–08.  

These  methodological  challenges  counsel  against  imposing  a  blanket  rule 

requiring  district  courts  to,  at  the  class  certification  stage,  rely  on  directional 

event studies and directional event studies alone. 

       In sum, the district court properly considered a combination of direct and 

indirect evidence in reaching its conclusion that Petrobras ADS and Notes both 

trade in efficient markets.  The court conducted a rigorous analysis of the parties’ 

proffered evidence and objections.  We find no abuse of discretion, and therefore 


                                                        
        
30  Brav  and  Heaton  caution  courts  against  misinterpreting  studies  that  fail  to  find 
statistically  significant  price  changes:    “[W]hile  a  statistically  significant  reaction  to  a 
firm‐specific news event is evidence that information was reflected in the price (absent 
confounding  effects),  the  converse  is  not  true—the  failure  of  the  price  to  react  so 
extremely  as  to  be  [detectable]  does  not  establish  that  the  market  is  inefficient;  it  may 
mean  only  that  the”  effect  size  was  not  large  enough  to  be  detected  in  the  available 
sample.    Brav  &  Heaton,  93  Wash.  U.  L.  Rev.  at  602  (emphasis  added).    “While  some 
courts have been sensitive to this distinction . . . , other courts have remained inattentive 
to  this  fact,  which  has  generated  inaccurate  findings  in  some  securities  cases.”    Id. 
(footnote omitted). 


                                                           65
                                                                                   16‐1914‐cv 


affirm the district court’s finding that Plaintiffs were entitled to a presumption of 

reliance  on  the  market  price  of  the  Petrobras  Securities.    We  caution  that  this 

determination is limited to the district court’s class certification order, and is not 

binding on the ultimate finder of fact. 


                                    CONCLUSION 

       For  the  foregoing  reasons,  the  district  court’s  Certification  Order  is 

AFFIRMED IN PART and VACATED IN PART, and the case is REMANDED to 

the district court for further proceedings consistent with this opinion. 




                                             66